EXECUTION VERSION


AMENDMENT NO. 2
AMENDMENT NO. 2 dated as of June 29, 2020 (this “Agreement”) among Delta Air
Lines, Inc., a Delaware corporation (the “Company”), JPMorgan Chase Bank, N.A.
(“JPMCB”), as administrative agent (in such capacity, the “Administrative
Agent”) and the Lenders (as defined below) party hereto. Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Amended Credit Agreement referred to below.
RECITALS:
1. The Company is party to that certain Credit Agreement dated as of March 17,
2020 (as amended by that certain Amendment No. 1 dated as of April 3, 2020 and
as may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”) by and among the Company, the lenders from time to time party
thereto (the “Lenders”) and JPMCB, as administrative agent for the Lenders;
2. The Company has requested that the Lenders amend certain provisions of the
Credit Agreement as set forth in Section 1 below (the “Amendment”);
3. In accordance with Section 10.08 of the Credit Agreement, the Company, the
Administrative Agent and the Required Lenders have agreed to amend the Credit
Agreement as set forth herein; and
4. Now, therefore, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Amendments to Credit Agreement. Effective as of the Amendment No. 2
Effective Date (as defined below), the Credit Agreement is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex A hereto (as amended, the “Amended Credit Agreement”).
SECTION 2. Representations and Warranties. To induce the Administrative Agent to
enter into this Agreement, the Company hereby represents and warrants to the
Lenders and the Administrative Agent as follows:
(a)(i) the Company has the corporate power and authority to execute, deliver and
perform this Agreement, (ii) the execution, delivery and performance by the
Company of this Agreement have been duly authorized by all necessary corporate
action of the Company and (iii) this Agreement constitutes a valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms (subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity);
(b)all representations and warranties contained in the Amended Credit Agreement
and the other Loan Documents (other than the representations and warranties set
forth in Sections 3.04(b) and 3.06(a) of the Amended Credit Agreement) are true
and correct in all material respects on and as of the date hereof with the same
effect as if made on and as of such date except to the extent such
representations and warranties expressly relate to an earlier date and in such
case, such representations




        

--------------------------------------------------------------------------------



and warranties shall be true and correct in all material respects as of such
date; provided that any representation or warranty that is qualified by
materiality, “Material Adverse Change” or “Material Adverse Effect” shall be
true and correct in all respects, as though made on and as of the applicable
date; and
(c)as of the date hereof, no Default or Event of Default has occurred and is
continuing or would result from this Agreement.
SECTION 3. Conditions Precedent to Effectiveness of the Amendment. This
Agreement shall become effective as of the first date (the “Amendment No. 2
Effective Date”) that the Administrative Agent shall have received an executed
counterpart (which may include a facsimile or other electronic transmission) of
this Agreement from the Company and the Lenders who shall constitute the
Required Lenders.
SECTION 4. Reference to and Effect on the Credit Agreement and the other Loan
Documents.
(a)On and after the Amendment No. 2 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement, as amended by this Agreement. The Credit Agreement and each of the
other Loan Documents, as specifically amended by this Agreement, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.
(b)The execution, delivery and effectiveness of this Agreement shall not operate
as a waiver of any right, power or remedy of any Lender or the Administrative
Agent under any of the Loan Documents, nor constitute a waiver of any provision
of any of the Loan Documents except as expressly set forth herein. This
Agreement shall for all purposes constitute a Loan Document.
SECTION 5. Acknowledgments. The Company hereby acknowledges that it has read
this Agreement and consents to its terms, and further hereby affirms, confirms,
represents, warrants and agrees that notwithstanding the effectiveness of this
Agreement, the obligations of the Company under each of the Loan Documents shall
not be impaired and each of the Loan Documents is, and shall continue to be, in
full force and effect and is hereby confirmed and ratified in all respects.
SECTION 6. Costs and Expenses. The Company hereby agrees to reimburse the
Administrative Agent for its reasonable and documented out-of-pocket expenses in
connection with this Agreement, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, all in accordance with
the terms and conditions of Section 10.04(a) of the Credit Agreement.
SECTION 7. Execution in Counterparts. This Agreement may be executed in one or
more counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or electronic mail
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Agreement
and the transactions contemplated hereby shall be deemed to include electronic
signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State
2


        

--------------------------------------------------------------------------------



Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
SECTION 8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
SECTION 9. Headings. Section headings used herein are included for convenience
of reference only and shall not affect the interpretation of this Agreement.
SECTION 10. Miscellaneous Provisions. The provisions of Sections 10.01, 10.03,
10.04, 10.05, 10.06, 10.09, 10.11, 10.12 and 10.14 of the Credit Agreement shall
apply with like effect as to this Agreement.
[Signature Pages Follow]






















        
        
3


        


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWER:


DELTA AIR LINES, INC., a Delaware corporation



By:/s/ Kenneth W. Morge IIName:Kenneth W. Morge IITitle:Vice President and
Treasurer

[Signature Page to Amendment No. 2]
        


--------------------------------------------------------------------------------

EXECUTION VERSION


JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender

By:/s/ Cristina CavinessName:Cristina CavinessTitle:Vice President







        


--------------------------------------------------------------------------------

EXECUTION VERSION


BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender

By:/s/ Brian CrowleyName:Brian CrowleyTitle:Managing Director

By:/s/ Miriam TrautmannName:Miriam TrautmannTitle:Senior Vice President









        


--------------------------------------------------------------------------------

EXECUTION VERSION


BANK OF AMERICA, N.A., as a Lender

By:/s/ Prathamesh KshirsagarName:Prathamesh KshirsagarTitle:Director





        


--------------------------------------------------------------------------------

EXECUTION VERSION


BARCLAYS BANK PLC, as a Lender

By:/s/ Craig MalloyName:Craig MalloyTitle:Director









        


--------------------------------------------------------------------------------

EXECUTION VERSION


BNP Paribas, as a Lender

By:/s/ Thomas C. IaconoName:Thomas C. IaconoTitle:Vice President

By:/s/ Stefano LocatelliName:Stefano LocatelliTitle:Vice President







        


--------------------------------------------------------------------------------

EXECUTION VERSION


Citibank, N.A., as a Lender

By:/s/ Meghan O’ConnorName:Meghan O’ConnorTitle:Vice President







        


--------------------------------------------------------------------------------

EXECUTION VERSION


GOLDMAN SACHS BANK USA, as a Lender

By:/s/ Ryan DurkinName:Ryan DurkinTitle:Authorized Signatory







        


--------------------------------------------------------------------------------

EXECUTION VERSION


MORGAN STANLEY BANK, N.A., as a Lender

By:/s/ Alysha SalingerName:Alysha SalingerTitle:Authorized Signatory





        


--------------------------------------------------------------------------------

EXECUTION VERSION




MORGAN STANLEY SENIOR FUNDING, INC., as a Lender

By:/s/ Alysha SalingerName:Alysha SalingerTitle:Vice President







        


--------------------------------------------------------------------------------

EXECUTION VERSION


STANDARD CHARTERED BANK as a Lender

By:/s/ James BeckName:James BeckTitle:Associate Director







        


--------------------------------------------------------------------------------

EXECUTION VERSION


Sumitomo Mitsui Banking Corporation, as a Lender

By:/s/ Akira EyamaName:Akira EyamaTitle:Managing Director







        


--------------------------------------------------------------------------------

EXECUTION VERSION


U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:/s/ Sean P. WaltersName:Sean P. WaltersTitle:Vice President







        


--------------------------------------------------------------------------------

EXECUTION VERSION


WELLS FARGO BANK, N.A., as a Lender

By:/s/ Adam SpreyerName:Adam SpreyerTitle:Director







        


--------------------------------------------------------------------------------



ANNEX A
Amended Credit Agreement


[See attached.]


        


--------------------------------------------------------------------------------

Unofficial conformed copy throughAnnex A to Amendment No. 12 dated as of April
3June 29, 2020

364-DAY TERM LOAN CREDIT AGREEMENT

among
DELTA AIR LINES, INC.,
as Borrower,
THE LENDERS PARTY HERETO,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


and
JPMORGAN CHASE BANK, N.A.,
as Sole Lead Arranger and Bookrunner



Dated as of March 17, 2020


35681124.5
#10384414v15 


--------------------------------------------------------------------------------



Table of Contents
Page
Section 1. DEFINITIONS 1
Section 1.01. Defined Terms 1
Section 1.02. Terms Generally 2325
Section 1.03. Accounting Terms; GAAP 2425
Section 1.04. Interest Rates 2425
Section 2. AMOUNT AND TERMS OF CREDIT 2425
Section 2.01. Term Loans 2425
Section 2.02. [Reserved] 2527
Section 2.03. Requests for Borrowings 2527
Section 2.04. Funding of Borrowings 2627
Section 2.05. Interest Elections 2628
Section 2.06. Limitation on Eurodollar Tranches 2729
Section 2.07. Interest on Term Loans 2729
Section 2.08. Default Interest 2829
Section 2.09. Alternate Rate of Interest 2829
Section 2.10. Repayment of Term Loans; Evidence of Debt 2930
Section 2.11. Optional Termination or Reduction of Delayed Draw
Commitments. 2931
Section 2.12. Mandatory Prepayment of Term Loans 3031
Section 2.13. Optional Prepayment of Term Loans 3031
Section 2.14. Increased Costs 3032
Section 2.15. Break Funding Payments 3233
Section 2.16. Taxes 3234
Section 2.17. Payments Generally; Pro Rata Treatment 3537
Section 2.18. Mitigation Obligations; Replacement of Lenders 3638
Section 2.19. Certain Fees 3738
Section 2.20. Right of Set-Off 3839
Section 2.21. Payment of Obligations 3839
Section 2.22. Defaulting Lenders 3840
Section 2.23. Incremental Term Loans 3940
Section 3. REPRESENTATIONS AND WARRANTIES 4042
Section 3.01. Organization and Authority 4142
Section 3.02. Air Carrier Status 4142
Section 3.03. Due Execution 4142
Section 3.04. Financial Statements; Material Adverse Change 4143


#10384414v15 

--------------------------------------------------------------------------------



Section 3.05. Use of Proceeds 4243
Section 3.06. Litigation and Compliance with Laws 4243
Section 3.07. Investment Company Act 4244
Section 3.08. ERISA 4244
Section 3.09. Title to Pool Assets 4244
Section 3.10. Payment of Taxes 4244
Section 3.11. Economic Sanctions 4344
Section 3.12. Anti-Corruption Laws 4344
Section 3.13. Perfected Security Interests 4344
Section 4. CONDITIONS OF LENDING 4445
Section 4.01. Conditions Precedent to Effectiveness and Funding of the Closing
Date Term Loans 4445
Section 4.02. Conditions Precedent to the Funding of Each Delayed Draw Term
Loan 4547
Section 5. AFFIRMATIVE COVENANTS 4648
Section 5.01. Financial Statements, Reports, etc. 4648
Section 5.02. Existence 4849
Section 5.03. Insurance 4849
Section 5.04. Maintenance of Properties 4850
Section 5.05. Obligations and Taxes 4850
Section 5.06. Notice of Event of Default, etc. 4950
Section 5.07. Access to Books and Records 4950
Section 5.08. Compliance with Laws 4950
Section 5.09. FAA and DOT Matters; Citizenship 4951
Section 5.10. Post-Closing Items. 4951
Section 5.11. Further Assurances 5051
Section 5.12. Minimum Liquidity 52
Section 6. NEGATIVE COVENANTS 5152
Section 6.01. Liens on the Pool Assets 5152
Section 6.02. Merger, etc. 5153
Section 6.03. Asset Coverage Ratio 5254
Section 6.04. Fixed Charge Coverage Ratio 52[Reserved] 54
Section 6.05. Disposition of Pool Assets 5354
Section 6.06. Restricted Payments 55
Section 7. EVENTS OF DEFAULT 5355
Section 7.01. Events of Default 5355


#10384414v15 

--------------------------------------------------------------------------------



Section 8. THE AGENTS 5557
Section 8.01. Administration by Agents 5557
Section 8.02. Rights of Administrative Agent 5658
Section 8.03. Liability of the Administrative Agent 5658
Section 8.04. Reimbursement and Indemnification 5759
Section 8.05. Successor Agents 5860
Section 8.06. Independent Lenders 5860
Section 8.07. Advances and Payments 5860
Section 8.08. Sharing of Setoffs 5961
Section 8.09. Other Agents 5961
Section 8.10. Withholding Taxes 5961
Section 8.11. Appointment by Secured Parties 6062
Section 8.12. Certain ERISA Matters 6062
Section 9. [RESERVED] 6163
Section 10. MISCELLANEOUS 6163
Section 10.01. Notices 6163
Section 10.02. Successors and Assigns 6163
Section 10.03. Confidentiality 6567
Section 10.04. Expenses; Indemnity; Damage Waiver 6567
Section 10.05. Governing Law; Jurisdiction; Consent to Service of Process 6769
Section 10.06. No Waiver 6769
Section 10.07. Extension of Maturity 6769
Section 10.08. Amendments, etc. 6769
Section 10.09. Severability 6971
Section 10.10. Headings 6971
Section 10.11. Survival 6971
Section 10.12. Execution in Counterparts; Integration; Effectiveness 7072
Section 10.13. USA PATRIOT Act 7072
Section 10.14. WAIVER OF JURY TRIAL 7072
Section 10.15. No Fiduciary Duty 7072
Section 10.16. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions 7173
Section 10.17. Registrations with International Registry 7173




#10384414v15 


--------------------------------------------------------------------------------



INDEX OF APPENDICES
Schedule 2.01  Term Commitment Amounts
Schedule 6.05  Pool Assets


EXHIBIT A  Form of Compliance Certificate
EXHIBIT B  Form of Assignment and Acceptance
EXHIBIT C-1  Form of U.S. Tax Compliance Certificate – Foreign Lenders That Are
Not
Partnerships for U.S. Federal Income Tax Purposes
EXHIBIT C-2  Form of U.S. Tax Compliance Certificate – Foreign Participants That
Are
Partnerships for U.S. Federal Income Tax Purposes
EXHIBIT C-3  Form of U.S. Tax Compliance Certificate – Foreign Participants That
Are Not Partnerships for U.S. Federal Income Tax Purposes
EXHIBIT C-4  Form of U.S. Tax Compliance Certificate – Foreign Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes
EXHIBIT D  [Reserved] 
EXHIBIT E  Form of Borrowing Request
EXHIBIT F  Form of Interest Election Request






#10384414v15 


--------------------------------------------------------------------------------



364-DAY TERM LOAN CREDIT AGREEMENT
Dated as of March 17, 2020
364-DAY TERM LOAN CREDIT AGREEMENT, dated as of March 17, 2020, among DELTA AIR
LINES, INC., a Delaware corporation (the “Borrower”), each of the several banks
and other financial institutions or entities from time to time party hereto (the
“Lenders”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative agent for
the Lenders (together with its permitted successors in such capacity, the
“Administrative Agent”).
INTRODUCTORY STATEMENT
The Borrower has applied to the Lenders for a 364-day term loan facility in an
aggregate principal amount of $2,300,000,000 as set forth herein, consisting of
term loans to be funded on the Closing Date (as defined below) in an aggregate
principal amount of $1,150,000,000 and delayed draw term loans to be funded on
each Delayed Draw Funding Date (as defined below) in an aggregate principal
amount of up to $1,150,000,000.
The proceeds of the Term Loans will be used for working capital and other
general corporate purposes of the Borrower and its Subsidiaries.
As of the Amendment No. 1 Effective Date (as defined below), to effect the
modification under Section 5.10(b) and to provide security for the repayment of
the Loans and the payment of the other Obligations of the Borrower hereunder and
under the other Loan Documents, the Borrower will provide to the Administrative
Agent and the Lenders (as more fully described herein) a mortgage with respect
to the Pool Assets from the Borrower pursuant to the Long Form Mortgage (as
defined below).
Accordingly, the parties hereto hereby agree as follows:
SECTION 1.
DEFINITIONS
SECTION 1.01. Defined Terms.
“ABR”, when used in reference to any Term Loan or Borrowing, refers to whether
such Term Loan, or the Term Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.
“Additional Pool Assets” shall mean (a) Routes and/or Slots of the Borrower or
any Subsidiary, (b) Aircraft, airframes, engines, spare engines and Spare Parts
of the Borrower or any Subsidiary and (c) other assets of the Borrower or any
Subsidiary which shall be reasonably satisfactory to the Administrative Agent,
in each case designated by the Borrower as “Additional Pool Assets”, and all of
which assets shall be valued by a new Appraisal Report at the time the Borrower
designates such assets as Additional Pool Assets.
“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement.
“Administrator” shall have the meaning given to such term in the Regulations and
Procedures for the International Registry.
1
#10384414v15 

--------------------------------------------------------------------------------



“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise; provided that the PBGC shall not be an
Affiliate of the Borrower.
“Agents” shall mean the Administrative Agent and the Arrangers.
“Agreement” shall mean this 364-Day Term Loan Credit Agreement, as the same may
be amended, restated, modified, supplemented, extended or amended and restated
from time to time.
“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to the sum of the aggregate then unpaid principal amount of such
Lender’s Term Loans then outstanding plus unused Delayed Draw Term Loan
Commitments plus unused Incremental Commitments.
“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
“Aircraft” shall have the meaning set forth in the Long Form Mortgage.
“Aircraft Protocol” shall mean the official English language text of the
Protocol to the Convention on International Interests in Mobile Equipment on
Matters Specific to Aircraft Equipment adopted on November 16, 2001, at a
diplomatic conference in Cape Town, South Africa, and all amendments,
supplements and revisions thereto (and from and after the effective date of the
Cape Town Treaty in the relevant country, means when referring to the Aircraft
Protocol with respect to that country, the Aircraft Protocol as in effect in
such country, unless otherwise indicated).
“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1% and (c) the sum of the one (1) month LIBO Rate
in effect on such day (or, if such day is not a Business Day, the immediately
preceding Business Day) plus 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the NYFRB Rate or the one (1) month LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the one (1) month LIBO Rate, respectively. If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.09 hereof, then the Alternate Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above. For the avoidance of doubt, if the Alternate Base Rate as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
2
#10384414v15 

--------------------------------------------------------------------------------



“Appliance” shall mean an instrument, equipment, apparatus, a part, an
appurtenance, or an accessory used, capable of being used, or intended to be
used, in operating or controlling aircraft in flight, including a parachute,
communication equipment, and another mechanism installed in or attached to
aircraft during flight, and not a part of an aircraft, engine, or propeller (and
shall include without limitation “appliances” as defined in 49 U.S.C. §
40102(a)(11)).
“Amendment No. 1” shall mean Amendment No. 1 dated as of April 3, 2020 between
the Borrower and the Administrative Agent.
“Amendment No. 1 Effective Date” shall have the meaning assigned to such term in
Amendment No. 1.
“Amendment No. 2” shall mean Amendment No. 2 dated as of June 29, 2020 among the
Borrower, the Administrative Agent and the Lenders party thereto.
“Amendment No. 2 Effective Date” shall have the meaning assigned to such term in
Amendment No. 2.
“Applicable Appraisal Discount Rate” shall mean, on the date of any valuation of
Routes done in connection with an Appraisal Report, 9.0 %.
“Applicable Margin” shall mean the rate per annum determined pursuant to the
Applicable Pricing Grid.
“Applicable Pricing Grid” shall mean the table set forth below:
Level
Moody’s/S&P/Fitch
Ratings
Applicable Margin
for Eurodollar
Term Loans


Applicable Margin
for ABR
Term Loans
IBaa3/BBB-/BBB- or better2.00%1.00%IIBa1/BB+/BB+ or worse2.25%1.25%

For the purposes of the foregoing, (a) if the Borrower shall not maintain a
public Rating from at least two (2) Rating Agencies, the Rating shall be deemed
to be Level II, (b) if the Borrower shall maintain a public Rating from only two
(2) Rating Agencies and they are at different Levels, then Level I shall apply,
(c) if the Borrower shall maintain a public Rating from all three (3) Rating
Agencies, (i) if two (2) Ratings are Level I and the third Rating is Level II,
Level I shall apply and (ii) if two (2) Ratings are Level II and the third
Rating is Level I, Level II shall apply; provided that if the Ratings
established by any Rating Agency shall be changed (other than as a result of a
change in the rating system of such Rating Agency), such change shall be
effective as of the date on which it is first announced by the applicable Rating
Agency.  Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.


“Appraisal Delivery Date” shall mean the date that is 14 days following the
Closing Date (or such later date as reasonably agreed to by the Administrative
Agent).
“Appraisal Report” shall mean (a) the Initial Appraisal Report and (b) any other
appraisal prepared by an Appraiser, in form and substance reasonably
satisfactory to the Administrative Agent,
3
#10384414v15 

--------------------------------------------------------------------------------



which certifies, at the time of determination, the Appraised Value of the
Appraised Pool Assets described therein.
“Appraised Pool Assets” shall mean Pool Assets included in an Appraisal Report.
         “Appraised Value” shall mean, as of any date of determination, (a) in
the case of Appraised Pool Assets, the fair market value thereof as reflected in
the most recent Appraisal Report obtained in respect of such Pool Assets in
accordance with this Agreement (in the case of any Routes, utilizing the
Applicable Appraisal Discount Rate) (provided that, prior to the date that the
Initial Appraisal Report is delivered to the Administrative Agent in accordance
with Section 5.10, the Appraised Value of the Pool Assets shall be deemed to be
$2,875,000,000) and (b) in the case of Investment Property (if any), (i) to the
extent listed on a national security exchange, the market value thereof and (ii)
otherwise, the book value thereof as reflected in the most recent Officer’s
Certificate delivered pursuant to Section 5.01(f).


“Appraisers” shall mean, (a) Morten Beyer & Agnew, (b) BK Associates, Inc. and
(c) such other appraisal firm or firms as may be retained by the Administrative
Agent and the Borrower from time to time.
“ARB Indebtedness” shall mean, with respect to the Borrower or any of its
Subsidiaries, without duplication, all Indebtedness or obligations of the
Borrower or such Subsidiary created or arising with respect to any limited
recourse revenue bonds issued for the purpose of financing or refinancing
improvements to, or the construction or acquisition of, airport and other
related facilities and equipment, the use or construction of which qualifies and
renders interest on such bonds exempt from certain federal or state taxes.
“Arranger” shall mean JPMCB, in its capacity as sole lead arranger and
bookrunner with respect to the Term Loan Facility.
“Asset Coverage Ratio” shall have the meaning given to such term in Section
6.03.
“Asset Coverage Ratio Cure Period” shall have the meaning given to such term in
Section 6.03.
“Asset Coverage Test” shall have the meaning given to such term in Section 6.03.
“Assignment” shall have the meaning given in the Cape Town Convention.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit B.
“Associated Rights” shall have the meaning given in the Cape Town Convention.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United
4
#10384414v15 

--------------------------------------------------------------------------------



Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).
“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
“Borrowing” shall mean the incurrence, conversion or continuation of Term Loans
of a single Type made from all the Lenders on a single date and having, in the
case of Eurodollar Term Loans, a single Interest Period.
“Borrowing Request” shall mean a request by the Borrower, executed by a
Responsible Officer of the Borrower, for a Borrowing in accordance with Section
2.03 and in substantially the form of Exhibit E.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized to remain
closed; provided, however, that when used in connection with a Eurodollar Term
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Dollar deposits on the London interbank market.
“Cape Town Convention” shall mean the official English language text of the
Convention on International Interests in Mobile Equipment, adopted on November
16, 2001 at a diplomatic conference in Cape Town, South Africa, and all
amendments, supplements and revisions thereto (and from and after the effective
date of the Cape Town Treaty in the relevant country, means when referring to
the Cape Town Convention with respect to that country, the Cape Town Convention
as in effect in such country, unless otherwise indicated).
5
#10384414v15 

--------------------------------------------------------------------------------



“Cape Town Treaty” shall mean, collectively, (a) the Cape Town Convention, (b)
the Aircraft Protocol, and from and after the effective date of the Cape Town
Treaty in the relevant country, shall mean when referring to the Cape Town
Treaty with respect to that country, the Cape Town Treaty as in effect in such
country, unless otherwise indicated, and (c) all rules and regulations
(including but not limited to the Regulations and Procedures for the
International Registry) adopted pursuant thereto and, in the case of each of the
foregoing described in clauses (a) through (c), all amendments, supplements and
revisions thereto.
“Capital Asset Sale” shall have the meaning given to such term in the definition
of “EBITDAR” in this Section 1.01.
“Cash Equivalents” means:
(1) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the federal government of the United States
(or by any agency or instrumentality thereof to the extent such obligations are
backed by the full faith and credit of the United States), in each case maturing
within one year from the date of acquisition thereof;
(2) direct obligations of state, provincial and local government entities, in
each case maturing within one year from the date of acquisition thereof, which
have, at the date of such acquisition, a rating of at least A- (or the
equivalent thereof) from S&P or A-3 (or the equivalent thereof) from Moody’s;
(3) obligations of domestic or foreign companies and their subsidiaries,
including, without limitation, bills, notes, bonds, debentures, and
mortgage-backed securities, in each case maturing within one year from the date
of acquisition thereof and which have, at the date of such acquisition, a rating
of at least A- (or the equivalent thereof) from S&P or A-3 (or the equivalent
thereof) from Moody’s;
(4) commercial paper maturing within 365 days from the date of acquisition
thereof and having, at such date of acquisition, a rating of at least A-2 (or
the equivalent thereof) from S&P or P-2 (or the equivalent thereof) from
Moody’s;
(5) certificates of deposit, banker’s acceptances, banker’s discount notes, time
deposits, US Dollar time deposits or overnight bank deposits maturing within one
year from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any other commercial bank of recognized standing organized under the
laws of the United States or any state thereof or the District of Columbia that
has a combined capital and surplus and undivided profits of not less than
$100,000,000;
(6) fully collateralized repurchase agreements with a term of not more than six
months for underlying securities that would otherwise be eligible for
investment;
(7) investments in money in an investment company organized under the 40 Act, or
in pooled accounts or funds offered through mutual funds, investment advisors,
banks and brokerage houses which invest 95% of their assets in obligations of
the type described in clauses (1) through (6) above, including money market
funds or short-term and intermediate bonds funds;
(8) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the 40 Act or with the criteria set forth in National Instrument
81-102—Mutual Funds, as amended,
6
#10384414v15 

--------------------------------------------------------------------------------



(ii) are rated AAA (or the equivalent thereof) by S&P or Aaa (or the equivalent
thereof) by Moody’s and (iii) have portfolio assets of at least $500,000,000;
(9) deposits available for withdrawal on demand with commercial banks organized
in the United States having capital and surplus in excess of $100,000,000;
(10) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A- by S&P or A3 by
Moody’s; and
(11) any other securities or pools of securities that are classified under GAAP
as cash equivalents or short-term investments on a balance sheet.
“Change in Law” shall mean, after the date hereof, (a) the adoption of any law,
rule or regulation after the date of this Agreement, (b) any change in any law
(including pursuant to any treaty or, for purposes of Section 5.10, any other
agreement governing the right to fly international routes), rule or regulation
or in the interpretation or application thereof by any Governmental Authority,
Airport Authority or Foreign Aviation Authority after the date of this Agreement
applicable to the Borrower or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, requirements, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
regulations, requirements, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, implemented or
issued.
“Closing Date” shall mean the date on which this Agreement has been executed and
the conditions precedent to the effectiveness of this Agreement and the making
of the Closing Date Term Loans set forth in Section 4.01 have been satisfied or
waived.
“Closing Date Term Loans” shall have the meaning given to such term in Section
2.01(a).
“Closing Date Term Loan Commitment” shall mean the commitment of each Lender to
make Term Loans on the Closing Date hereunder in an aggregate principal amount
not to exceed the amount set forth under the heading “Closing Date Term Loan
Commitment” opposite its name in Schedule 2.01 hereto. The aggregate amount of
the Closing Date Term Loan Commitments as of the Closing Date is $1,150,000,000.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral Documents” shall mean, collectively, the Short Form Mortgage, the
Long Form Mortgage, each Mortgage Supplement and any other agreements,
instruments or documents that grant a Lien in any Pool Asset in favor of the
Administrative Agent for the benefit of the Secured Parties.


7
#10384414v15 

--------------------------------------------------------------------------------



“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (or net loss) of such Person and its
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP and without any reduction in respect of preferred stock dividends;
provided that: (a) all extraordinary gains (but not losses) and all gains (but
not losses) realized in connection with any Capital Asset Sale or the
disposition of securities or the early extinguishment of Indebtedness, together
with any related provision for taxes on any such gain, will be excluded
therefrom; (b) the net income (but not net loss) of any Person that is not the
specified Person or a Subsidiary or that is accounted for by the equity method
of accounting will be included therein only to the extent of the amount of
dividends or similar distributions paid in cash to the specified Person or
Subsidiary of the Person; (c) the net income (but not net loss) of any
Subsidiary will be excluded therefrom to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that net
income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary or its stockholders; (d) the cumulative effect of a change in
accounting principles will be excluded therefrom; and (e) the effect of non-cash
gains and losses attributable to movement in the mark-to-market valuation of
Hedging Obligations pursuant to FASB ASC No. 815 will be excluded therefrom.
“Default” shall mean any event that, unless cured or waived, with the passage of
time or the giving of notice or both, would be an Event of Default.
“Defaulting Lender” shall mean, at any time, any Lender that (a) has failed,
within one (1) Business Day of the date required to be funded or paid by it
hereunder, to fund or pay (x) any portion of the Term Loans, or (y) any other
amount required to be paid by it hereunder to the Administrative Agent, unless,
in the case of clause (x) above, such Lender notifies the Administrative Agent
in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower, the Administrative Agent or any other Lender in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations (i) under this Agreement (unless
such writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or (ii) generally under other agreements in
which it commits to extend credit, (c) has failed, within three (3) Business
Days after request by the Administrative Agent, any other Lender or the
Borrower, acting in good faith, to provide a confirmation in writing from an
authorized officer or other authorized representative of such Lender that it
will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Delayed Draw Term Loans under this Agreement,
which request shall only have been made after the conditions precedent to
borrowings have been met, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the Administrative Agent’s,
such other Lender’s or the Borrower’s, as applicable, receipt of such
confirmation in form and substance satisfactory to it and the Administrative
Agent and (d) has become, or has had its Parent Company become, the subject of a
Bankruptcy Event or a Bail-In Action. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any of clauses (a) through (d)
above will be conclusive and binding absent manifest error, and such Lender will
be deemed to be a Defaulting Lender upon notification of such determination by
the Administrative Agent to the Borrower and the Lenders.
“Delayed Draw Commitment Fee” shall have the meaning given to such term in
Section 2.19(b).
“Delayed Draw Commitment Period” shall mean the period from the Closing Date to
and including the Delayed Draw Commitment Termination Date.
8
#10384414v15 

--------------------------------------------------------------------------------



“Delayed Draw Commitment Termination Date” shall mean the earliest to occur of
(i) the Delayed Draw Scheduled Commitment Termination Date, (ii) the date the
Delayed Draw Term Loan Commitments are permanently reduced to zero pursuant to
2.13(a) and (iii) the date of the acceleration of the Term Loans in accordance
with the terms hereof.
“Delayed Draw Funding Date” shall mean up to four dates during the Delayed Draw
Commitment Period on which Delayed Draw Term Loans are made.
“Delayed Draw Scheduled Commitment Termination Date” means, September 17, 2020.
“Delayed Draw Term Loan” shall have the meaning given to such term in Section
2.01(a)(ii).
“Delayed Draw Term Loan Commitment” shall mean the commitment of each Lender to
make Delayed Draw Term Loans on each Delayed Draw Funding Date hereunder in an
aggregate principal amount not to exceed the amount set forth under the heading
“Delayed Draw Term Loan Commitment” opposite its name in Schedule 2.01 hereto.
The aggregate amount of the Delayed Draw Term Loan Commitments as of the Closing
Date is $1,150,000,000.
“Dollars” and “$” shall mean lawful money of the United States of America.
“DOT” shall mean the United States Department of Transportation and any
successor thereto.
“EBITDAR” shall mean, for any period, all as determined in accordance with GAAP,
without duplication, an amount equal to (a) the Consolidated Net Income of the
Borrower and its Subsidiaries for such period, plus (b) the sum of (i) any
provision for income taxes for such period, (ii) Interest Expense for such
period, (iii) extraordinary, non-recurring or unusual losses for such period,
(iv) depreciation and amortization for such period, (v) amortized debt discount
for such period, (vi) the amount of any deduction to consolidated net income as
the result of any grant to any employee of the Borrower or its Subsidiaries of
any Equity Interests during such period, (vii) aircraft rent expense for such
period, (viii) any aggregate net loss during such period arising from a Capital
Asset Sale (as defined below), (ix) all other non-cash charges for such period,
(x) any losses arising under fuel hedging arrangements during such period, (xi)
costs and expenses, including fees, incurred directly during such period in
connection with the consummation of the transactions contemplated under the Loan
Documents, and (xii) expenses or losses with respect to business interruption
covered by insurance, in each case to the extent actually reimbursed, in the
case of each of subclauses (i) through (xii) of this clause (b), to the extent
deducted in the calculation of consolidated net income of the Borrower and its
Subsidiaries for such period in accordance with GAAP, minus (c) the sum of (i)
income tax credits for such period, (ii) interest income for such period, (iii)
extraordinary, non-recurring or unusual gains for such period, (iv) any
aggregate net gain during such period arising from the sale, exchange or other
disposition of capital assets by the Borrower or its Subsidiaries (including any
fixed assets, whether tangible or intangible, all inventory sold in conjunction
with the disposition of fixed assets and all securities) (a “Capital Asset
Sale”), (v) any gains arising under fuel hedging arrangements during such
period, and (vi) any other non-cash gains that have been added in determining
consolidated net income during such period, in the case of each of subclauses
(i) through (vi) of this clause (c), to the extent included in the calculation
of consolidated net income of the Borrower and its Subsidiaries for such period
in accordance with GAAP. For purposes of this definition, the following items
shall be excluded in determining consolidated net income of the Borrower and its
Subsidiaries for any period: (1) the income (or deficit) of any other Person
accrued prior to the date it became a Subsidiary of, or was merged or
consolidated into, the Borrower or any of its Subsidiaries; (2) the income (or
deficit) of any other Person (other than a
9
#10384414v15 

--------------------------------------------------------------------------------



Subsidiary) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent any such income has actually been received by the
Borrower or such Subsidiary, as applicable, in the form of cash dividends or
distributions; (3) any restoration to income of any contingency reserve, except
to the extent that provision for such reserve was made out of income accrued
during such period; (4) any write-up of any asset; (5) any net gain from the
collection of the proceeds of life insurance policies; (6) any net gain arising
from the acquisition of any securities, or the extinguishment, under GAAP, of
any Indebtedness, of the Borrower or any of its Subsidiaries; (7) in the case of
a successor to the Borrower by consolidation or merger or as a transferee of its
assets, any earnings of such successor prior to such consolidation, merger or
transfer of assets; (8) any deferred credit representing the excess of equity in
any Subsidiary at the date of acquisition of such Subsidiary over the cost to
the Borrower or any of its Subsidiaries of the investment in such Subsidiary;
and (9) any foreign currency translation gains or losses (including gains or
losses related to currency remeasurements of Indebtedness).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Affiliate Assignee” shall mean with respect to any Lender, an
Affiliate thereof that is: (i) a commercial bank or financial institution
organized under the laws of the United States, or any state thereof, and having
total assets in excess of $1,000,000,000; (ii) a commercial bank or financial
institution organized under the laws of France, Germany, Spain, the Netherlands
or the United Kingdom, or under the Laws of a political subdivision of any such
country, and having total assets in excess of $1,000,000,000; provided that such
bank or institution is acting through a branch or agency located in such country
or the United States; or (iii) a commercial bank or financial institution
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or under the laws of a
political subdivision of any such country, and having total assets in excess of
$1,000,000,000; provided that such bank or institution is acting through a
branch or agency located in the United States.
“Eligible Assignee” shall mean (a) a commercial bank having total assets in
excess of $1,000,000,000, (b) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein or invests therein and has total assets in excess
of $200,000,000 and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of the Code or Section 406 of ERISA, (c) any
Lender or any Affiliate of any Lender and (d) any other financial institution
reasonably satisfactory to the Administrative Agent; provided that “Eligible
Assignee” shall not include any natural person, the Borrower or any Affiliate of
the Borrower.
“Environmental Laws” shall mean all applicable laws (including common law),
statutes, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or legally binding requirements or agreements issued, promulgated or
entered into by or with any Governmental Authority,
10
#10384414v15 

--------------------------------------------------------------------------------



relating to the protection of environment, preservation or reclamation of
natural resources, the handling, treatment, storage, disposal, Release into the
environment or threatened Release into the environment of, or human exposure to,
any pollutants, contaminants or any toxic, radioactive or otherwise hazardous
materials.
“Environmental Liability” shall mean any liability, contingent or otherwise,
(including any liability for damages, natural resource damage, costs of
environmental investigation, remediation or monitoring or costs, fines or
penalties) resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment, disposal
or the arrangement for disposal of any Hazardous Materials, (c) human exposure
to any Hazardous Materials, (d) the Release or threatened Release of any
Hazardous Materials into the environment or (e) any contract, agreement, lease
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person (whether direct or
indirect), and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as (i) a single employer under
Section 414(b) or (c) of the Code, or (ii) solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code, or that is under common control with the Borrower within the
meaning of Section 4001 of ERISA.
“Escrow Accounts” shall mean (1) accounts of the Borrower or any Subsidiary,
solely to the extent any such accounts hold funds set aside by the Borrower or
any Subsidiary (plus accrued interest thereon) to manage the collection and
payment of amounts collected, withheld or incurred by the Borrower or such
Subsidiary for the benefit of third parties relating to: (a) federal income tax
withholding and backup withholding tax, employment taxes, transportation excise
taxes and security related charges, (b) any and all state and local income tax
withholding, employment taxes and related charges and fees and similar taxes,
charges and fees, including, but not limited to, state and local payroll
withholding taxes, unemployment and supplemental unemployment taxes, disability
taxes, workman’s or workers’ compensation charges and related charges and fees,
(c) state and local taxes imposed on overall gross receipts, sales and use
taxes, fuel excise taxes and hotel occupancy taxes, (d) passenger facility fees
and charges collected on behalf of and owed to various administrators,
institutions, authorities, agencies and entities, (e) other similar federal,
state or local taxes, charges and fees (including without limitation any amount
required to be withheld or collected under applicable law) and (f) other funds
held in trust for, or otherwise segregated for the benefit of, an identified
beneficiary; in each case, held in escrow accounts, agent accounts, trust funds
or other segregated accounts; or (2) accounts, capitalized interest accounts,
debt service reserve accounts, escrow accounts and other similar accounts or
funds established in connection with the ARB Indebtedness.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
11
#10384414v15 

--------------------------------------------------------------------------------



“Eurodollar”, when used in reference to any Term Loan or Borrowing, refers to
whether such Term Loan, or the Term Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the LIBO Rate.
“Eurodollar Tranche” shall mean the collective reference to Eurodollar Term
Loans under a particular facility the then current Interest Periods with respect
to all of which begin on the same date and end on the same later date (whether
or not such Term Loans shall originally have been made on the same day).
“Event of Default” shall have the meaning given to such term in Section 7.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
Obligation of the Borrower hereunder or under any Loan Document, (a) income or
franchise Taxes imposed on (or measured by) its net income however denominated
by the United States of America or any political subdivision thereof or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or any political subdivision thereof, (b)
any Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such taxes (other than a connection
arising solely from such recipient’s having executed, delivered, enforced,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, or engaged in any other
transaction pursuant to, or enforced, this Agreement or any Loan Document), (c)
any branch profits taxes imposed by the United States of America or any similar
tax imposed by any other jurisdiction in which such recipient is located, (d) in
the case of a Foreign Lender, any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, immediately
before designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.16(a), (e) in the case of a Lender, any withholding tax
that is attributable to such Lender’s failure to comply with Section 2.16(f) or
2.16(g) and (f) any withholding tax that is imposed by reason of FATCA.
“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.
“FAA Slot” shall mean all “slots” as defined in 14 CFR § 93.213(a)(2), as that
section may be amended or re-codified from time to time, or, in the case of
slots at New York LaGuardia Airport, as defined in the Final Order, Operating
Limitations at New York LaGuardia Airport, 71 Fed. Reg. 77,854 (December 27,
2006), as such order may be amended or re-codified from time to time, and in any
subsequent order issued by the FAA related to New York LaGuardia Airport, as
such order may be amended or re-codified from time to time, or, in the case of
slots at John F. Kennedy International Airport, as defined in the Operating
Limitations at John F. Kennedy International Airport, Order Limiting Scheduled
Operations at John F. Kennedy International Airport, 73 Fed. Reg. 3510 (January
18, 2008), as such order may be amended or re-codified from time to time, and in
any subsequent order issued by the FAA related to John F. Kennedy International
Airport, as such order may be amended or re-codified from time to time, in each
case of the Borrower and, if applicable, any Subsidiary of the Borrower, now
held or hereafter acquired (other than “slots” which have been permanently
allocated to another air carrier and in which the Borrower and, if applicable,
any Subsidiary of the Borrower holds temporary use rights).
12
#10384414v15 

--------------------------------------------------------------------------------



“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, any amended or successor provisions that are substantively
similar thereto, any regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b) of the Code, and any
intergovernmental agreements with the United States with respect thereto and any
laws or regulations implementing such intergovernmental agreement.
“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the effective federal funds rate, provided that if the
Federal Funds Effective Rate as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.
“Fees” shall collectively mean the Delayed Draw Commitment Fee, the Upfront Fees
and other fees referred to in Section 2.19.
“Fifth-Freedom Rights” shall mean the operational right to enplane passenger
traffic and cargo in a foreign country and deplane it in another foreign
country, including any such right pursuant to a bilateral treaty between the
United States and a foreign country.
“Fitch” shall mean Fitch Ratings Inc. (or any successor thereto).
“Finance Lease Obligation” shall mean, as applied to any Person, an obligation
that is required to be accounted for as a finance or capital lease (and not an
operating lease) on both the balance sheet and income statement for financial
reporting purposes in accordance with GAAP. At the time any determination
thereof is to be made, the amount of the liability in respect of a finance or
capital lease would be the amount required to be reflected as a liability on
such balance sheet (excluding the footnotes thereto) in accordance with GAAP.
“Fixed Charge Coverage Ratio” shall mean, at any date for which such ratio is to
be determined, the ratio of EBITDAR for the Rolling Twelve Month period ended on
such date to the sum of the following for such period: (a) Interest Expense,
plus (b) the aggregate cash aircraft rental expense of the Borrower and its
Subsidiaries on a consolidated basis for such period payable in cash in respect
of any aircraft leases (other than Finance Lease Obligations), all as determined
in accordance with GAAP.
“Foreign Aviation Authorities” shall mean any foreign governmental,
quasi-governmental, regulatory or other agency, public corporation or private
entity that exercises jurisdiction over the authorization (a) to serve any
foreign point on each of the Routes and/or to conduct operations related to the
Routes and Supporting Route Facilities and/or (b) to hold and operate any
Foreign Slots.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Slot” shall mean all of the rights and operational authority, now held
or hereafter acquired, of the Borrower to conduct one (1) landing or takeoff
operation during a specific hour or other period at each non-United States
airport served in conjunction with the Borrower’s operations over a Route, other
than “slots” which have been permanently allocated to another air carrier and in
which the Borrower holds temporary use rights.
13
#10384414v15 

--------------------------------------------------------------------------------



“GAAP” shall mean generally accepted accounting principles set forth in the
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as have been approved by a
significant segment of the accounting profession, which are in effect from time
to time, in each case applied in accordance with Section 1.03.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government. Governmental Authority shall not include any Person in its capacity
as an Airport Authority.
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include (i) endorsements
for collection or deposits or (ii) customary contractual indemnities in
commercial agreements, in each case in the ordinary course of business and
consistent with past practice. The amount of any obligation relating to a
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made (or,
if less, the maximum reasonably anticipated liability for which such Person may
be liable pursuant to the terms of the instrument evidencing such Guarantee) or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform) as determined by
the guarantor in good faith.
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, and radon gas, and all other substances
that are regulated as hazardous pursuant to, or, due to their hazardous
qualities, could reasonably be expected to give rise to liability under any
Environmental Law.
“Hedging Obligations” shall mean, with respect to any Person, all obligations
and liabilities of such Person under (1) interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate cap agreements
and interest rate collar agreements; (2) other swap or derivative agreements or
arrangements designed to manage interest rates or interest rate risk; and (3)
other swap or derivative agreements or arrangements designed to protect such
Person against fluctuations in currency exchange rates, fuel prices or other
commodity prices.
“Impacted Interest Period” shall have the meaning given to such term in the
definition of “LIBO Rate”.
“Increase Effective Date” shall have the meaning given to such term in Section
2.23(a).
“Increase Joinder” shall have the meaning given to such term in Section 2.23(c).
14
#10384414v15 

--------------------------------------------------------------------------------



“Incremental Amount” shall mean, at any time, the excess, if any, of
(i) $1,700,000,000 over (ii) the aggregate amount of all Incremental Commitments
established under the Term Loan Facility prior to such time in accordance with
Section 2.23.
“Incremental Commitments” shall have the meaning given to such term in Section
2.23(a).
“Incremental Lender” shall have the meaning given to such term in Section
2.23(a).
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money (including in connection with
deposits or advances), (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accrued
expenses incurred and current accounts payable, in each case in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) Finance Lease Obligations, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” shall mean Taxes (other than Excluded Taxes) imposed on or
with respect to any payments made by the Borrower under this Agreement or any
other Loan Document.
“Indemnitee” shall have the meaning given to such term in Section 10.04(b).
“Initial Appraisal Report” shall mean the initial appraisal report delivered in
respect of the Pool Assets in accordance with Section 5.10.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05 and in substantially the
form of Exhibit F.
“Interest Expense” shall mean, for any period, the gross cash interest expense
(including the interest component of Finance Lease Obligations), of the Borrower
and its Subsidiaries on a consolidated basis for such period, all as determined
in accordance with GAAP.
“Interest Payment Date” shall mean (a) as to any Eurodollar Term Loan having an
Interest Period of one (1), two (2) or three (3) months, the last day of such
Interest Period, (b) as to any Eurodollar Term Loan having an Interest Period of
more than three (3) months, each day that is three (3) months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period and (c) with respect to ABR Term Loans, the last
Business Day of each March, June, September and December.
“Interest Period” shall mean, as to any Borrowing of Eurodollar Term Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Term Loans) or on the last day of the preceding Interest
Period applicable to such Borrowing and ending on the
15
#10384414v15 

--------------------------------------------------------------------------------



numerically corresponding day (or if there is no corresponding day, the last
day) in the calendar month that is one (1), two (2), three (3) or six (6) months
(or, if available to all applicable Lenders, twelve (12) months) thereafter, as
the Borrower may elect in the related notice delivered pursuant to Section 2.03
or 2.05; provided that (i) if any Interest Period would end on a day which shall
not be a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) no Interest Period shall end later than
the applicable Termination Date.
“International Interest” shall mean an “international interest” as defined in
the Cape Town Convention.
“International Registry” shall mean the “International Registry” as defined in
the Cape Town Convention.
“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Investment Property” shall have the meaning given to such term in the UCC.
“JFK” shall mean New York’s John F. Kennedy (JFK) International Airport.
“JPMCB” shall have the meaning set forth in the first paragraph of this
Agreement.
“Lenders” shall have the meaning set forth in the first paragraph of this
Agreement. For the avoidance of doubt, references herein to Lenders shall
include Incremental Lenders, if any.
“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period;
provided that if the LIBO Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be
the Interpolated Rate.
“LIBO Screen Rate” shall mean, for any day and time, with respect to any
Eurodollar Borrowing for any Interest Period, the London interbank offered rate
as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
“Lien” shall mean (a) any mortgage, deed of trust, pledge, deed to secure debt,
hypothecation, security interest, International Interest, easement (including,
without limitation, reciprocal
16
#10384414v15 

--------------------------------------------------------------------------------



easement agreements and utility agreements), rights-of-ways, reservations,
encroachments, zoning and other land use restrictions, claim or any other title
defect, lease, encumbrance, restriction, lien or charge of any kind whatsoever
and (b) the interest of a vendor or a lessor under any conditional sale, capital
lease or other title retention agreement (or any Finance Lease Obligations
having substantially the same economic effect as any of the foregoing, but in
any event not in respect of any Non-Finance Lease Obligations).
“Loan Documents” shall mean this Agreement, each Collateral Document and any
other instrument or agreement (which is designated as a Loan Document therein)
executed and delivered by the Borrower to the Administrative Agent or any
Lender, in each case, as the same may be amended, restated, modified,
supplemented, extended or amended and restated from time to time in accordance
with the terms hereof.
“Long Form Mortgage” shall mean that certain Amended and Restated Aircraft
Security Agreement dated as of the Amendment No. 1 Effective Date made by the
Borrower in favor of the Administrative Agent for the benefit of the Secured
Parties (including each Mortgage Supplement thereto), which amends and restates
the Short Form Mortgage delivered by the Borrower on the Closing Date.
“Material Adverse Change” shall mean any event, development or circumstance that
has had or would reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder, or (c) the ability of the Borrower to pay the obligations under the
Loan Documents.
“Material Indebtedness” shall mean Indebtedness (other than the Term Loans) of
the Borrower in an aggregate principal amount exceeding $200,000,000.
“Material Subsidiary” means, at any time, any Subsidiary of the Borrower having
at such time (i) total assets, as of the last day of the most recently ended
fiscal quarter for which the Borrower’s annual or quarterly financial statements
have been most recently required to have been delivered pursuant to Section
5.01, having a net book value greater than or equal to 10% of the total assets
of the Borrower and all of its Subsidiaries on a consolidated basis (as shown on
the most recent balance sheet of the Borrower delivered pursuant to Section 5.01
or, if available earlier and delivered to the Administrative Agent, the balance
sheet that is internally available for the then most recently ended fiscal
quarter or fiscal year, as applicable), (ii) total revenue, as of the last day
of the most recently ended fiscal quarter for which the Borrower’s annual or
quarterly financial statements have been most recently required to have been
delivered pursuant to Section 5.01, greater than or equal to 10% of the total
revenue of the Borrower and all of its Subsidiaries on a consolidated basis (as
shown on the most recent income statement of the Borrower delivered pursuant to
Section 5.01 or, if available earlier and delivered to the Administrative Agent,
the income statement that is internally available for the then most recently
ended fiscal quarter or fiscal year, as applicable) or (iii) any Pool Assets.
“Moody’s” shall mean Moody’s Investors Service, Inc. (or any successor thereto).
“Mortgages” shall mean, collectively, any Short Form Mortgage then in effect and
the Long Form Mortgage, including each Mortgage Supplement thereto.
17
#10384414v15 

--------------------------------------------------------------------------------



“Mortgage Related Amendments” shall have the meaning given to such term in
Section 5.10(b).
“Mortgage Supplements” shall have the meaning set forth in the Long Form
Mortgage.
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is maintained or contributed to by (or to which there
is an obligation to contribute of) the Borrower or a Subsidiary of the Borrower
or an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, or a Subsidiary of the Borrower
or an ERISA Affiliate maintained, contributed to or had an obligation to
contribute to such plan.
“Multiple Employer Plan” shall mean a Single Employer Plan, which is maintained
for employees of the Borrower or an ERISA Affiliate and at least one (1) person
(as defined in Section 3(9) of ERISA) other than the Borrower and its ERISA
Affiliates and in respect of which the Borrower or an ERISA Affiliate could have
liability, contingent or otherwise, under ERISA.
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
“Non-Finance Lease Obligations” shall mean a lease obligation that is not
required to be accounted for as a finance or capital lease on both the balance
sheet and the income statement for financial reporting purposes in accordance
with GAAP. An operating lease shall be considered a Non-Finance Lease
Obligation.
“NYFRB” shall mean the Federal Reserve Bank of New York.
“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
by the Administrative Agent from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Obligations” shall mean the unpaid principal of and interest on (including
interest, reasonable fees and reasonable out-of-pocket costs accruing after the
maturity of the Term Loans and interest, reasonable fees and reasonable
out-of-pocket costs accruing after the filing of any petition of bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Borrower, whether or not a claim for post-filing or post-petition
interest, fees or costs is allowed in such proceeding) the Term Loans and all
other obligations and liabilities of the Borrower to the Administrative Agent or
any Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which arise under, out of, or in
connection with, this Agreement, any other Loan Document or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, reasonable fees, indemnities,
reasonable out-of-pocket costs, reasonable and documented out-of-pocket expenses
(including all reasonable fees, charges and disbursements of counsel to the
Administrative Agent or any Lender that are required to be paid by the Borrower
pursuant hereto) or otherwise.
18
#10384414v15 

--------------------------------------------------------------------------------



“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer of the Borrower in his/her capacity as such.
“Other Taxes” shall mean any and all present or future stamp, mortgage,
intangible, documentary, recording or filing taxes or any other similar taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are imposed
with respect to an assignment.
“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
“Participant” shall have the meaning given to such term in Section 10.02(d).
“Participant Register” shall have the meaning given to such term in Section
10.02(d).
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
Act) of 2001, Title III of Pub. L. 107-56, signed into law on October 26, 2001
or any subsequent legislation that amends, supplements or supersedes such Act.
“Payroll Accounts” shall mean depository accounts used only for payroll.
“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
agency or entity performing substantially the same functions.
“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization, Airport Authority or Governmental
Authority or any agency or political subdivision thereof.
“Plan” shall mean a Single Employer Plan or a Multiple Employer Plan that is a
pension plan subject to the provisions of Title IV of ERISA, Sections 412 or 430
of the Code or Section 302 of ERISA.
“Plan Asset Regulations” means of 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Pool Assets” shall mean, on any date of determination (a) the Aircraft
specified on Schedule 6.05 hereto and (b) any Additional Pool Assets designated
by the Borrower at its discretion pursuant to the terms of this Agreement. The
Pool Assets on the Closing Date are set forth on Schedule 6.05 hereto. Schedule
6.05 may be updated from time to time in the Borrower’s sole discretion to
replace or exchange any Aircraft and/or to add Additional Pool Assets as
contemplated by Section 10.08(f).
19
#10384414v15 

--------------------------------------------------------------------------------



“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.
“Professional User” shall have the meaning given it in the Regulations and
Procedures for the International Registry.
“Prospective Assignment” shall have the meaning given in the Cape Town
Convention.
“Prospective Sale” shall have the meaning given in the Cape Town Convention.
“Protocol” shall mean the Protocol referred to in the defined term “Cape Town
Convention.”
“Rating Agency” shall mean any of S&P, Moody’s and Fitch.
“Ratings” shall mean as of any date of determination, the corporate credit
rating as determined by S&P, the corporate family rating as determined by
Moody’s or the corporate credit rating as determined by Fitch, as applicable, of
the Borrower.
“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any other
recipient of any payment to be made by or on account of any Obligation of the
Borrower hereunder or under any Loan Document, as applicable.
“Refinanced Term Loans” shall have the meaning given to such term in Section
10.08(e).
“Refinancing Amendment” shall have the meaning given to such term in
Section 10.08(e).
“Refinancing Debt” shall mean Indebtedness (or commitments in respect thereof)
incurred to refinance (whether concurrently or after any repayment or prepayment
of any such Indebtedness being refinanced) (a) the Term Loans or
(b) Indebtedness (or commitments in respect thereof) incurred pursuant to the
preceding clause (a), in each case, from time to time, in whole or part, in the
form of (i) one or more new term facilities (each, a “Refinancing Term
Facility”) made available under this Agreement with the consent (which consent
shall not be unreasonably withheld or delayed) of the Borrower and the
Administrative Agent (to the extent such consent would be required under Section
10.02(b) for an assignment of Term Loans to the applicable lender) and the
lenders providing such financing (and no other lenders) or (ii) one or more
series of term facilities outside of this Agreement; provided that (A) any
Refinancing Debt shall not mature prior to the maturity date of, or have a
shorter Weighted Average Life to Maturity than, the Term Loans (or any
refinancing thereof incurred pursuant to the preceding clause (b)) being
refinanced, (B) the other terms and conditions of such Refinancing Debt
(excluding pricing, premium, maturity, scheduled amortization and optional
prepayment or redemption provisions) shall be customary market terms for
indebtedness of such type, (C) after giving pro forma effect to the incurrence
of Refinancing Debt and the application of the net proceeds therefrom, the
Borrower shall be in pro forma compliance with Section 6.03 and Section 6.04,
(D) there shall be no additional direct or contingent obligors with respect to
such Refinancing Debt, (E) the aggregate principal amount of such Refinancing
Debt shall not exceed the aggregate principal amount of the Indebtedness
20
#10384414v15 

--------------------------------------------------------------------------------



being refinanced plus accrued interest, fees and premiums (if any) thereon and
reasonable fees and expenses associated with the refinancing, (F) no Lender
shall be obligated to provide any such Refinancing Debt and (G) such
Indebtedness shall (i) rank pari passu in right of payment with the Obligations
and be secured by the Pool Assets on a pari passu basis with the Obligations,
(ii) rank junior in right of payment with the Obligations and be secured by the
Pool Assets on a junior basis to the Obligations or (iii) be unsecured or
secured by assets other than Pool Assets.
“Refinancing Term Facility” shall have the meaning given to such term in the
definition of “Refinancing Debt”.
“Register” shall have the meaning given to such term in Section 10.02(b)(iv).
“Regulations and Procedures for the International Registry” shall mean the
official English language text of the International Registry Procedures and
Regulations issued by the Supervisory Authority (as defined in the Cape Town
Convention) pursuant to the Aircraft Protocol.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
employees, agents, advisors, trustees, managers and representatives of such
Person and such Person’s Affiliates.
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing into
the environment.
“Replacement Term Loan” shall have the meaning given to such term in
Section 10.08(e).
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate principal amount of all Term Loans and Delayed Draw Term Loan
Commitments outstanding.
“Resignation Effective Date” shall have the meaning given to such term in
Section 8.05.
“Responsible Officer” shall mean the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, vice president, controller,
chief accounting officer, secretary or assistant secretary of the Borrower, but
in any event, with respect to financial matters, the chief financial officer,
treasurer, assistant treasurer, controller or chief accounting officer of the
Borrower.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Borrower.
“Rolling Twelve Months” shall mean, with respect to any date of determination,
the month most recently ended and the eleven (11) immediately preceding months
for which, in each case, financial statements are available considered as a
single period.
“Routes” shall mean the routes for which the Borrower holds or hereafter
acquires the requisite authority to operate foreign air transportation pursuant
to Title 49 including, without limitation,
21
#10384414v15 

--------------------------------------------------------------------------------



applicable frequencies, exemption and certificate authorities, Fifth-Freedom
Rights and “behind/beyond rights”, whether or not utilized by the Borrower.
“S&P” shall mean Standard & Poor’s Rating Services, a Standard & Poor’s
Financial Services LLC business.
“Sale” shall have the meaning given in the Cape Town Convention.
(or any successor thereto).
“Sanctions” shall have the meaning given to such term in ‎Section 3.11(a).
“SEC” shall mean the United States Securities and Exchange Commission.
“Secured Parties” shall mean, collectively, (i) Administrative Agent, (ii) each
Lender and (iii) each other Indemnitee.
“Short Form Mortgage” shall have the meaning given to such term in Section
4.01(j).
“Single Employer Plan” shall mean a single employer plan, as defined in Section
4001(a)(15) of ERISA, that is maintained for current or former employees of the
Borrower or an ERISA Affiliate and in respect of which the Borrower or any ERISA
Affiliate could reasonably be expected to have liability under Title IV of
ERISA.
“Slot” shall mean each FAA Slot and each Foreign Slot.
“Spare Part” shall mean (a) an accessory, appurtenance, or part of (i) an
Aircraft (except an engine or propeller), (ii) an engine (except a propeller),
(iii) a propeller or (iv) an Appliance, in each case that is to be installed at
a later time in an aircraft, engine, propeller or Appliance and shall include,
without limitation, “spare parts” as defined in 49 U.S.C. § 40102(a)(43), (b) an
Appliance or (c) a propeller.
“Specified Person” shall have the meaning given to such term in ‎Section
3.11(a).
“Stated Maturity Date” shall mean March 16, 2021.
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one (1) and the denominator of which is the
number one (1) minus the aggregate of the maximum reserve percentages (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which the Administrative Agent is subject
with respect to the LIBO Rate, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Term Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“Subsidiary” shall mean, with respect to any Person (in this definition referred
to as the “parent”), any corporation, association or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the securities or other ownership or membership interests
22
#10384414v15 

--------------------------------------------------------------------------------



having ordinary voting power for the election of directors (or equivalent
governing body) is, at the time as of which any determination is being made,
owned or controlled by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.
“Successor Company” shall have the meaning given to such term in Section
6.02(a)(ii).
“Supporting Route Facilities” shall mean gates, ticket counters and other
facilities assigned, allocated, leased, or made available to the Borrower at
non-U.S. airports used in the operation of scheduled service over a Route.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Term Loan” shall have the meaning given to such term in Section 2.01(a);
provided, for the avoidance of doubt, that for all purposes of this Agreement
and the other Loan Documents, the term “Term Loans” shall include any Term Loan
made pursuant to an Incremental Commitment.
“Term Loan Facility” shall mean the Closing Date Term Loan Commitments, the
Closing Date Term Loans, the Delayed Draw Term Loan Commitments and any Delayed
Draw Term Loans made hereunder.
“Term Loan Maturity Date” shall mean, with respect to (a) Term Loans made
hereunder, the Stated Maturity Date and (b) with respect to any Refinancing Term
Facility, the final maturity date therefor as specified in the applicable
Refinancing Amendment.
“Termination Date” shall mean the earlier to occur of (a) the Term Loan Maturity
Date and (b) the acceleration of the Term Loans in accordance with the terms
hereof.
“Termination Event” shall mean (a) any “reportable event,” as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the thirty (30) day notice period is waived)
as in effect on the Closing Date (no matter how such notice requirement may be
changed in the future), (b) an event described in Section 4068 of ERISA, (c) the
withdrawal of the Borrower or any ERISA Affiliate from a Multiple Employer Plan
during a plan year in which it was a “substantial employer,” as such term is
defined in Section 4001(a)(2) of ERISA, (d) the incurrence of liability by the
Borrower or any ERISA Affiliate under Section 4064 of ERISA upon the termination
of a Multiple Employer Plan, (e) the imposition of Withdrawal Liability or
receipt of notice from a Multiemployer Plan that such liability may be imposed,
(f) a determination that a Multiemployer Plan is, or is expected to be,
insolvent within the meaning of Title IV of ERISA, (g) providing notice of
intent to terminate a Plan pursuant to Section 4041(c) of ERISA or the treatment
of a Plan amendment as a termination under Section 4041 of ERISA, if such
amendment requires the provision of security, (h) the institution of proceedings
to terminate a Plan by the PBGC under Section 4042 of ERISA, (i) any failure by
any Plan to satisfy the minimum funding standards (within the meaning of
Sections 412 or 430 of the Code or Sections 302 or 303 of ERISA) applicable to
such Plan, whether or not waived, (j) any failure by any Plan to satisfy the
special funding rules for plans maintained by commercial airlines contained in
Section 402 of the Pension Protection Act of 2006, (k) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, or (l) any
other event or condition which would reasonably be expected to constitute
grounds
23
#10384414v15 

--------------------------------------------------------------------------------



under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the imposition of any liability under Title
IV of ERISA (other than for the payment of premiums to the PBGC in the ordinary
course).
“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto or any subsequent legislation
that amends, supplements or supersedes such provisions.
“Transactions” shall mean the execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents, the creation of the
Liens over the Pool Assets in favor of the Administrative Agent and/or the
Administrative Agent for the benefit of the Secured Parties and the borrowing of
the Term Loans.
“Type”, when used in reference to any Term Loan or Borrowing, refers to whether
the rate of interest on such Term Loan, or on the Term Loans comprising such
Borrowing, is determined by reference to the LIBO Rate or the Alternate Base
Rate.
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time.
“United States Citizen” shall have the meaning given to such term in Section
3.02.
“Upfront Fees” shall have the meaning given to such term in Section 2.19(c).
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“Unrestricted Cash” means cash and Cash Equivalents of the Borrower that (i) may
be classified, in accordance with GAAP, as “unrestricted” on the consolidated
balance sheets of the Borrower or (ii) may be classified, in accordance with
GAAP, as “restricted” on the consolidated balance sheets of the Borrower solely
in favor of the Administrative Agent and the Secured Parties.
“U.S. Tax Compliance Certificate” shall have the meaning given to such term in
Section 2.16(g)(1)(ii)(3).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Withdrawal Liability” shall have the meaning given to such term under Part I of
Subtitle E of Title IV of ERISA and shall include liability that results from
either a complete or partial withdrawal.
24
#10384414v15 

--------------------------------------------------------------------------------



“Withholding Agent” shall mean the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, extended, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) any reference to any law, rule or regulation
herein shall, unless otherwise specified, refer to such law, rule or regulation
as amended, modified or supplemented from time to time, (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights and (g) “knowledge” or “aware” or
words of similar import shall mean, when used in reference to the Borrower, the
actual knowledge of any Responsible Officer.
SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Upon any such
request for an amendment, the Borrower, the Required Lenders and the
Administrative Agent agree to consider in good faith any such amendment in order
to amend the provisions of this Agreement so as to reflect equitably such
accounting changes so that the criteria for evaluating the Borrower’s financial
condition shall be the same after such accounting changes as if such accounting
changes had not occurred.
SECTION 1.04. Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or
25
#10384414v15 

--------------------------------------------------------------------------------



successor rate thereto, or replacement rate therefor, provided that the
foregoing shall not apply to any liability arising out of the bad faith, willful
misconduct or negligence of the Administrative Agent.
SECTION 2.
AMOUNT AND TERMS OF CREDIT
SECTION 2.01. Term Loans.
(a) Closing Date Term Loan Commitments.
(i) Each Lender severally, and not jointly with the other Lenders, agrees, upon
the terms and subject to the conditions herein set forth, to make a term loan
denominated in Dollars (each, a “Closing Date Term Loan” and collectively, the
“Closing Date Term Loans”) to the Borrower on the Closing Date in an aggregate
principal amount not to exceed the Closing Date Term Loan Commitment of such
Lender, which Closing Date Term Loans shall be repaid in accordance with the
provisions of this Agreement. Any amount borrowed under this Section 2.01(a)(i)
and subsequently repaid or prepaid may not be reborrowed. Each Lender’s Closing
Date Term Loan Commitment shall terminate immediately and without further action
on the Closing Date after giving effect to the funding by such Lender of the
Closing Date Term Loans to be made by it on such date.
(ii) Delayed Draw Term Loan Commitments. During the Delayed Draw Commitment
Period, each Lender severally, and not jointly with the other Lenders, agrees,
upon the terms and subject to the conditions herein set forth, to make term
loans denominated in Dollars in up to four separate draws (each, a “Delayed Draw
Term Loan” and collectively, the “Delayed Draw Term Loans” and together with the
Closing Date Term Loans, the “Term Loans”) to the Borrower on each Delayed Draw
Funding Date, in an aggregate principal amount not to exceed the Delayed Draw
Term Loan Commitment of such Lender, which Delayed Draw Term Loans shall be
repaid in accordance with the provisions of this Agreement. Any amount borrowed
under this Section 2.01(a)(ii) and subsequently repaid or prepaid may not be
reborrowed. Each Lender’s Delayed Draw Term Loan Commitment shall be reduced
immediately and without further action on the applicable Delayed Draw Funding
Date in an amount equal to and after giving effect to the funding by such Lender
of the applicable Delayed Draw Term Loans to be made by it on such date. Each
Lender’s Delayed Draw Term Loan Commitment shall be terminated immediately and
without further action at 5:00 p.m., New York City time, on the Delayed Draw
Commitment Termination Date. The Delayed Draw Term Loans (if and when funded)
shall have the same terms and conditions as the Closing Date Term Loans for all
purposes (it being understood, for the avoidance of doubt, that interest shall
accrue on the Delayed Draw Term Loans from the date of funding thereof).
(iii) Each Borrowing of a Delayed Draw Term Loans shall be made from the
applicable Lenders pro rata in accordance with their respective Delayed Draw
Term Loan Commitments; provided, however, that the failure of any Lender to make
any Delayed Draw Term Loan shall not in itself relieve the other Lenders of
their obligations to lend.
(b) Type of Borrowing. Each Borrowing shall be comprised entirely of ABR Term
Loans or Eurodollar Term Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Term Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Term
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Term Loan in accordance with the terms of this
Agreement.
(c) Amount of Borrowing. At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is in
an integral multiple of
26
#10384414v15 

--------------------------------------------------------------------------------



$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000. Borrowings of more than one
(1) Type may be outstanding at the same time.
(d) Limitation on Interest Period. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing of a Term Loan if the Interest Period requested with
respect thereto would end after the applicable Term Loan Maturity Date.
SECTION 2.02. [Reserved].
SECTION 2.03. Requests for Borrowings. To request Term Loans on the Closing Date
or on any Delayed Draw Funding Date, the Borrower shall notify the
Administrative Agent of such request by telephone (i) in the case of a
Eurodollar Borrowing, not later than 2:00 p.m., New York City time, two (2)
Business Days prior to the Closing Date or three (3) Business Days prior to the
applicable Delayed Draw Funding Date, as applicable, and (ii) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the Closing
Date or the applicable Delayed Draw Funding Date, as applicable. Each such
telephonic borrowing request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.01(a):
(i) the aggregate amount of the requested Borrowing (which shall comply with
Section 2.01(c));
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Term Loan to be made as part of the requested Borrowing.
SECTION 2.04. Funding of Borrowings.
(a)  Each Lender shall make each applicable Term Loan to be made by it hereunder
on the Closing Date and any applicable Delayed Draw Funding Date by wire
transfer of immediately available funds by 12:00 noon, New York City time, or
such earlier time as may be reasonably practicable, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. Upon satisfaction or waiver of the applicable conditions
precedent specified herein, the Administrative Agent will make the applicable
Term Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower designated by the
Borrower in the applicable Borrowing Request.
27
#10384414v15 

--------------------------------------------------------------------------------



(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.04 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith upon written demand such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
otherwise applicable to such Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Term Loan
included in such Borrowing.
SECTION 2.05. Interest Elections.
(a)  The Borrower may elect from time to time to (i) convert ABR Term Loans to
Eurodollar Term Loans, (ii) convert Eurodollar Term Loans to ABR Term Loans,
provided that any such conversion of Eurodollar Term Loans may only be made on
the last day of an Interest Period with respect thereto or (iii) continue any
Eurodollar Term Loan as such upon the expiration of the then current Interest
Period with respect thereto.
(b) To make an Interest Election Request pursuant to this Section 2.05, the
Borrower shall notify the Administrative Agent of such election by telephone (i)
in the case of a conversion of ABR Term Loans to Eurodollar Term Loans under
Section 2.05(a)(i), not later than 2:00 p.m., New York City time, three (3)
Business Days (or, with respect to the initial Borrowing of Closing Date Term
Loans, two (2) Business Days) prior to the date of the requested conversion,
(ii) in the case of a continuation of Eurodollar Term Loans under Section
2.05(a)(iii), not later than 2:00 p.m., New York City time, three (3) Business
Days prior to the expiration of the then current Interest Period with respect
thereto and (iii) in the case of a conversion of Eurodollar Term Loans to ABR
Term Loans under Section 2.05(a)(ii), not later than 11:00 a.m., New York City
time, on the expiration date of the then current Interest Period with respect
thereto. Each such telephonic Interest Election Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Interest Election Request in a form approved by the
Administrative Agent and signed by the Borrower.
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.01:
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and(iv) below shall be
specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
28
#10384414v15 

--------------------------------------------------------------------------------



(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing, and upon the request of the Required Lenders,
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.06. Limitation on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Term Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurodollar Term Loans comprising
each Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten (10) Eurodollar Tranches
shall be outstanding at any one time.
SECTION 2.07. Interest on Term Loans.
(a) Subject to the provisions of Section 2.08, each ABR Term Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of three hundred sixty (360) days or, when the Alternate Base Rate is based on
the Prime Rate, a year with three hundred sixty-five (365) days or three hundred
sixty-six (366) days in a leap year) at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin.
(b) Subject to the provisions of Section 2.08, each Eurodollar Term Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of three hundred sixty (360) days) at a rate per annum equal, during each
Interest Period applicable thereto, to the LIBO Rate for such Interest Period in
effect for such Borrowing plus the Applicable Margin.
(c) Accrued interest on all Term Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, on the Termination Date with respect
to such Term Loans and thereafter on written demand and (with respect to
Eurodollar Term Loans) upon any repayment or prepayment thereof (on the amount
repaid or prepaid); provided that in the event of any conversion of any
Eurodollar Term Loan to an ABR Term Loan, accrued interest on such Term Loan
shall be payable on the effective date of such conversion.
SECTION 2.08. Default Interest. If the Borrower shall default in the payment of
the principal of or interest on any Term Loan or in the payment of any fee
becoming due hereunder, whether at stated maturity, by acceleration or
otherwise, the Borrower shall on written demand of the Administrative Agent
(which written demand shall be given at the request of the Required Lenders)
from
29
#10384414v15 

--------------------------------------------------------------------------------



time to time pay interest, to the extent permitted by law, on all overdue
amounts up to (but not including) the date of actual payment (after as well as
before judgment) at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of three hundred sixty (360) days or, when the
Alternate Base Rate is applicable and is based on the Prime Rate, a year of
three hundred sixty-five (365) days or three hundred sixty-six (366) days in a
leap year) equal to (a) with respect to the principal amount of any Term Loan,
the rate then applicable for such Borrowings plus 2.0%, and (b) with respect to
interest and fees, the rate applicable for ABR Term Loans plus 2.0%.
SECTION 2.09. Alternate Rate of Interest.
(a) In the event, and on each occasion, that on the date that is two (2)
Business Days prior to the commencement of any Interest Period for a Eurodollar
Term Loan, the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower absent manifest
error) that reasonable means do not exist for ascertaining the applicable LIBO
Rate (including because the LIBO Screen Rate is not available or published on a
current basis), the Administrative Agent shall, as soon as practicable
thereafter, give written, facsimile or telegraphic notice of such determination
to the Borrower and the Lenders and, until the circumstances giving rise to such
notice no longer exist, any request by the Borrower for a Borrowing of
Eurodollar Term Loans hereunder (including pursuant to a refinancing with
Eurodollar Term Loans and including any request to continue, or to convert to,
Eurodollar Term Loans) shall be deemed a request for a Borrowing of ABR Term
Loans.
(b) Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in this ‎Section 2.09 have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in this ‎Section 2.09 have not arisen but the supervisor for the administrator
of the LIBO Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable; provided that, if such alternate rate of interest as so determined
would be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. Notwithstanding anything to the contrary in Section 10.08,
such amendment shall become effective without any further action or consent of
any Lender so long as the Administrative Agent shall not have received, within
five Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 2.09(b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), any
request by the Borrower for a Borrowing of Eurodollar Term Loans hereunder
(including pursuant to a refinancing with Eurodollar Term Loans and including
any request to continue, or to convert to, Eurodollar Term Loans) shall be
deemed a request for a Borrowing of ABR Term Loans.
SECTION 2.10. Repayment of Term Loans; Evidence of Debt.
(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the ratable account of each Lender the then unpaid principal amount of
each Term Loan then outstanding on the Termination Date.
30
#10384414v15 

--------------------------------------------------------------------------------



(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Term Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Term Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof. The
Borrower shall have the right, upon reasonable notice, to request information
regarding the accounts referred to in the preceding sentence.
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Term Loans in
accordance with the terms of this Agreement.
(e) Any Lender may request that Term Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall promptly execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in a form
furnished by the Administrative Agent and reasonably acceptable to the Borrower.
Thereafter, the Term Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to ‎Section
10.02) be represented by one or more promissory notes in such form payable to
the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).
SECTION 2.11. Optional Termination or Reduction of Delayed Draw Commitments.
Upon at least one (1) Business Day’s prior written notice to the Administrative
Agent, the Borrower may at any time in whole permanently terminate, or from time
to time in part permanently reduce, the unused Delayed Draw Term Loan
Commitments; provided that each such notice shall be revocable to the extent
such termination or reduction would have resulted from a refinancing of the
Obligations, which refinancing shall not be consummated or shall otherwise be
delayed. Each such reduction of the unused Delayed Draw Term Loan Commitments
shall be in the principal amount not less than $5,000,000 and in an integral
multiple of $1,000,000. Any reduction of the Delayed Draw Term Loan Commitment
pursuant to this Section 2.11 shall be applied on a pro rata basis.
SECTION 2.12. Mandatory Prepayment of Term Loans.
(a) The Borrower shall prepay the Term Loans in an amount necessary to comply
with ‎Section 6.03, in each case as directed by the Borrower.
(b) All prepayments under this Section 2.12 shall be accompanied by accrued but
unpaid interest on the principal amount being prepaid to (but not including) the
date of prepayment, plus Fees and any losses, costs and expenses, as more fully
described in Sections 2.15 and 2.19 hereof.
SECTION 2.13. Optional Prepayment of Term Loans.
(a) The Borrower shall have the right, at any time and from time to time, to
prepay any Term Loans, in whole or in part, (i) with respect to Eurodollar Term
Loans, upon (A) telephonic
31
#10384414v15 

--------------------------------------------------------------------------------



notice followed promptly by written or facsimile notice or (B) written or
facsimile notice received by 1:00 p.m., New York City time, three (3) Business
Days prior to the proposed date of prepayment and (ii) with respect to ABR Term
Loans, upon written or facsimile notice received by 1:00 p.m., New York City
time, one (1) Business Day prior to the proposed date of prepayment; provided
that ABR Term Loans may be prepaid on the same day notice is given if such
notice is received by the Administrative Agent by 12:00 noon, New York City
time; provided further, however, that (A) each such partial prepayment shall be
in an amount not less than $5,000,000 and in integral multiples of $1,000,000,
(B) no prepayment of Eurodollar Term Loans shall be permitted pursuant to this
Section 2.13(a) other than on the last day of an Interest Period applicable
thereto unless such prepayment is accompanied by the payment of the amounts
described in Section 2.15, and (C) no partial prepayment of a Borrowing of
Eurodollar Term Loans shall result in the aggregate principal amount of the
Eurodollar Term Loans remaining outstanding pursuant to such Borrowing being
less than $5,000,000.
(b) All prepayments under Section 2.13(a) shall be accompanied by accrued but
unpaid interest on the principal amount being prepaid to (but not including) the
date of prepayment, plus any Fees and any losses, costs and expenses, as more
fully described in Sections 2.15 and 2.19 hereof.
(c) Each notice of prepayment shall specify the prepayment date, the principal
amount of the Term Loans to be prepaid and, in the case of Eurodollar Term
Loans, the Borrowing or Borrowings pursuant to which made, shall be irrevocable
and shall commit the Borrower to prepay such Term Loan by the amount and on the
date stated therein; provided that the Borrower may revoke any notice of
prepayment under this Section 2.13 if such prepayment would have resulted from a
refinancing of any or all of the Obligations hereunder, which refinancing shall
not be consummated or shall otherwise be delayed. The Administrative Agent
shall, promptly after receiving notice from the Borrower hereunder, notify each
Lender of the principal amount of the Term Loans held by such Lender which are
to be prepaid, the prepayment date and the manner of application of the
prepayment.
SECTION 2.14. Increased Costs.
(a) If any Change in Law shall:
(i) subject any Lender to any Taxes (other than (A) Indemnified Taxes or (B)
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(ii) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement subject to Section
2.14(c)); or
(iii) impose on any Lender or the London interbank market any other condition
(other than Taxes) affecting this Agreement or Eurodollar Term Loans made by
such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of converting any ABR Term Loan to a Eurodollar Term Loan or making,
maintaining or continuing any Eurodollar Term Loan (or of maintaining its
obligation to make any such Term Loan) or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender, such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
(b) If any Lender reasonably determines in good faith that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on
32
#10384414v15 

--------------------------------------------------------------------------------



such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Term Loans made by such Lender to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy or liquidity), then from time to time the Borrower will pay to
such Lender such additional amount or amounts, in each case as documented by
such Lender to the Borrower as will compensate such Lender or such Lender’s
holding company for any such reduction suffered; it being understood that to the
extent duplicative of the provisions in Section 2.16, this Section 2.14(b) shall
not apply to Taxes.
(c) The Borrower shall pay to each Lender (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurodollar funds or deposits, additional interest on the unpaid
principal amount of each Eurodollar Term Loan equal to the actual costs of such
reserves allocated to such Term Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error) and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the funding of
the Eurodollar Term Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Term Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error) which in each case shall be due and payable on each date
on which interest is payable on such Term Loan, provided the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent, and which notice shall specify the Statutory Reserve Rate,
if any, applicable to such Lender) of such additional interest or cost from such
Lender. If a Lender fails to give notice fifteen (15) days prior to the relevant
Interest Payment Date, such additional interest or cost shall be due and payable
fifteen (15) days from receipt of such notice.
(d) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a), (b) or (c) of this Section 2.14 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within fifteen (15)
days after receipt thereof.
(e) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.14 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.14 for any increased costs or
reductions incurred more than one hundred eighty (180) days prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the one hundred
eighty (180) day period referred to above shall be extended to include the
period of retroactive effect thereof. The protection of this Section 2.14 shall
be available to each Lender regardless of any possible contention as to the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed.
(f) Any determination by a Lender of amounts owed pursuant to this Section 2.14
to such Lender due to any Change in Law, pursuant to the proviso in the
definition thereof shall be made in good faith in a manner generally consistent
with such Lender’s standard practice.
SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Term Loan other than on the last day of an Interest
Period applicable thereto (including as a result of the occurrence and
continuance of an Event of Default), (b) the failure to borrow,
33
#10384414v15 

--------------------------------------------------------------------------------



convert, continue or prepay any Eurodollar Term Loan on the date specified in
any notice delivered pursuant hereto, or (c) the assignment of any Eurodollar
Term Loan other than on the last day of the Interest Period applicable thereto
as a result of a request by the Borrower pursuant to Section 2.18 or Section
10.08(d), then, in any such event, at the request of such Lender, the Borrower
shall compensate such Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount reasonably determined in good faith by such Lender to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Term Loan had such event not occurred, at the applicable rate of
interest for such Term Loan (excluding, however the Applicable Margin included
therein, if any), for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Term Loan), over (ii) the amount of interest which would accrue
on such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.15 shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within fifteen (15) days after receipt thereof.
SECTION 2.16. Taxes.
(a) Any and all payments by or on account of any Obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if any
Indemnified Tax or Other Taxes are required to be withheld from any amounts
payable to a Recipient, as determined in good faith by the applicable
Withholding Agent, then (i) the sum payable by the Borrower shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this ‎Section 2.16), such Recipient
receives an amount equal to the sum it would have received had no such
deductions been made, (ii)  the applicable Withholding Agent shall make such
deductions and (iii) the applicable Withholding Agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
(b) In addition (and without duplication of any payments with respect to Other
Taxes pursuant to Section 2.16(a)), the Borrower shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.
(c) The Borrower shall indemnify each Recipient within thirty (30) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by or on behalf of such Recipient on or with respect to any payment
by or on account of any obligation of the Borrower hereunder or under any other
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.16) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. After a Recipient
learns of the imposition of Indemnified Taxes or Other Taxes, such party will
act in good faith to notify the Borrower promptly of its obligations thereunder.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
34
#10384414v15 

--------------------------------------------------------------------------------



(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.16, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment
to the extent available, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(e) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrower to do so) and (ii) any Taxes attributable to such Lender's failure to
comply with the provisions of Section 10.02(d) relating to the maintenance of a
Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).
(f) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement or any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or as reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law or requested by the Borrower as will (i) enable the Borrower to
determine whether such Lender is subject to backup withholding or information
reporting requirements, and (ii) permit such payments to be made without
withholding or at a reduced rate; provided that a Foreign Lender shall not be
required to deliver any documentation pursuant to this Section 2.16(f) that such
Foreign Lender is not legally able to deliver.
(g) (1) Without limiting the generality of Section 2.16(f),
         (i) any Lender that is a U.S. Person (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Administrative Agent (and
the Borrower at its request) on or prior to the date on which such Lender
becomes a party under this Agreement (and from time to time thereafter when the
previously delivered certificates and/or forms expire, or upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal backup withholding tax;
         (ii) any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Administrative Agent (in such number of copies as shall be
requested by the recipient) (and the Borrower at its request) on or prior to the
date on which such Foreign Lender becomes a party under this Agreement (and from
time to time thereafter when the previously delivered certificates and/or forms
expire, or upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, executed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable;
(2) executed copies of Internal Revenue Service Form W-8ECI;
35
#10384414v15 

--------------------------------------------------------------------------------



(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit C-1 to the effect that (i) such Foreign
Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, and (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code, and (ii) the interest payments in
question are not effectively connected with the United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable;
(4) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating bank granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-2 or C-3 (as applicable), Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
bank) and one or more beneficial owners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit C-4 on behalf of
each such beneficial owner; or
(5) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
If the Administrative Agent is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document, the
Administrative Agent shall deliver to the Borrower, on or prior to the date on
which it becomes the Administrative Agent (and from time to time thereafter when
the previously delivered forms expire, or upon the reasonable request of the
Borrower), such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate of withholding.
The Administrative Agent and each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.
(2) If a payment made to a Lender under this Agreement or any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower or the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender's
obligations under FATCA or to determine the amount to
36
#10384414v15 

--------------------------------------------------------------------------------



deduct and withhold from such payment. Solely for purposes of this clause (2),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(h) If the Administrative Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 2.16, it shall pay over an
amount equal to such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.16 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender incurred in
obtaining such refund (including Taxes imposed with respect to such refund) and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (h), in no event will the Administrative Agent or any
Lender be required to pay any amount to the Borrower pursuant to this paragraph
(h) if, and then only to the extent, the payment of such amount would place the
Administrative Agent or Lender in a less favorable net after-Tax position than
the Administrative Agent or Lender would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.
SECTION 2.17. Payments Generally; Pro Rata Treatment.
(a) The Borrower shall make each payment or prepayment required to be made by it
hereunder (whether of principal, interest, or fees or of amounts payable under
Section 2.14 or 2.15, or otherwise) prior to 1:00 p.m., New York City time, on
the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
reasonable discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 383 Madison Avenue, New York, New York, pursuant to wire
instructions to be provided by the Administrative Agent, except that payments
pursuant to Sections 2.14, 2.15 and 10.04 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in the applicable currency.
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, such funds
shall be applied (i) first, towards payment of Fees and expenses then due under
Sections 2.19 and 10.04 payable to the Administrative Agent, (ii) second,
towards payment of Fees and expenses then due under Sections 2.19 and 10.04
payable to the Arrangers and the Lenders and towards payment of interest then
due on account of the Term Loans, ratably among the parties entitled thereto in
accordance with the amounts of such Fees and expenses and interest then due to
such parties and (iii) third, towards payment of principal of the Term Loans
then due hereunder ratably among the parties entitled thereto in accordance with
the amounts of principal then due to such parties.
37
#10384414v15 

--------------------------------------------------------------------------------



(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
(d) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(a), 8.04 or 10.04(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
(e) Pro Rata Treatment.
(i) Each payment by the Borrower of interest in respect of the Term Loans shall
be applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.


(ii) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Lenders (except that any prepayment of Term Loans with the proceeds of
Refinancing Debt shall be applied solely to each applicable tranche of the
Indebtedness being refinanced). Amounts prepaid on account of the Term Loans may
not be reborrowed.
SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.
(a) If the Borrower is required to pay any additional amount or indemnification
payment to any Lender under Section 2.14 or to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Term Loans hereunder, to assign its rights and
obligations hereunder to another of its offices, branches or affiliates or to
file any certificate or document reasonably requested by the Borrower, if, in
the judgment of such Lender, such designation, assignment or filing (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense (other than immaterial costs and expenses) and
would not otherwise be materially disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b) If, after the date hereof, any Lender requests compensation under Section
2.14 or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.16, or becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.02), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Lender shall have received payment of an
amount equal to the
38
#10384414v15 

--------------------------------------------------------------------------------



outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts due, owing and payable to it hereunder at such time, from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts) and (ii) in the
case of payments required to be made pursuant to Section 2.16, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
(c) Each party hereto agrees that (a) an assignment required pursuant to this
Section 2.18 may be effected pursuant to an Assignment and Acceptance executed
by the Borrower, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender; provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.
SECTION 2.19. Certain Fees.
(a) The Borrower shall pay to the Administrative Agent the fee set forth in that
certain Administrative Agent Fee Letter dated as of March 17, 2020 between the
Administrative Agent and the Borrower at the time set forth therein in
immediately available funds.
(b) The Borrower shall pay to the Administrative Agent for the account of each
Lender holding outstanding Delayed Draw Term Loan Commitments, a commitment fee
(the “Delayed Draw Commitment Fee”) equal to (A) the average daily unused amount
of the Delayed Draw Term Loan Commitments of such Lender times (B) 0.15% per
annum. All fees referred to in this Section 2.19(b) shall be calculated on the
basis of a 360-day year and the actual number of days elapsed and payable
quarterly in arrears on March 31, 2020, on June 30, 2020 and on the Delayed Draw
Commitment Termination Date of the applicable Delayed Draw Term Loan
Commitments.
(c) The Borrower shall pay on the Closing Date to each Lender, as compensation
for providing the Closing Date Term Loans and the Delayed Draw Term Loan
Commitments, an upfront fee (the “Upfront Fees”) in an amount equal to 0.50% of
the sum of such Lender’s (x) Closing Date Term Loans actually funded on the
Closing Date and (y) Delayed Draw Term Loan Commitments as of the Closing Date.
The Upfront Fees shall be in all respects fully earned, due and payable on the
Closing Date and non-refundable and non-creditable thereafter.
(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent as provided herein and in the Administrative Agent Fee
Letter. Once paid, none of the Fees shall be refundable under any circumstances.
SECTION 2.20. Right of Set-Off. Upon the occurrence and during the continuance
of any Event of Default pursuant to Section 7.01(b), the Administrative Agent
and each Lender (and their respective banking Affiliates) is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final but excluding deposits in the Escrow Accounts, Payroll
Accounts and other accounts, in each case, held in trust for an identified
beneficiary) at any time held and other indebtedness at any time owing by the
Administrative Agent and each such Lender (or any of such banking Affiliates) to
or for the credit or the account of the Borrower against any and all of any such
overdue amounts owing to such Lender (or any of such banking Affiliates) or the
Administrative Agent under the Loan Documents,
39
#10384414v15 

--------------------------------------------------------------------------------



irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand under any Loan Document; provided that each Lender agrees
promptly to notify the Administrative Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application; provided, further,
that in the event that any Defaulting Lender exercises any such right of setoff,
(x) all amounts so set off will be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section
2.22(b) and, pending such payment, will be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders and (y) the Defaulting Lender will provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. Each Lender and the Administrative Agent agree promptly to
notify the Borrower after any such set-off and application made by such Lender
or the Administrative Agent (or any of such banking Affiliates), as the case may
be, provided that the failure to give such notice shall not affect the validity
of such set-off and application. The rights of each Lender and the
Administrative Agent under this Section 2.20 are in addition to other rights and
remedies which such Lender and the Administrative Agent may have upon the
occurrence and during the continuance of any Event of Default.
SECTION 2.21. Payment of Obligations. Subject to the provisions of Section 7.01,
upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan Documents of the
Borrower, the Lenders shall be entitled to immediate payment of such
Obligations.
SECTION 2.22. Defaulting Lenders.
(a) Anything herein to the contrary notwithstanding, no Defaulting Lender shall
be entitled to receive any fees accruing pursuant to Section 2.19 during the
period that such Lender is a Defaulting Lender (without prejudice to the rights
of the Non-Defaulting Lenders in respect of such fees).
(b) Any amount paid by the Borrower or otherwise received by the Administrative
Agent for the account of a Defaulting Lender with respect to the Term Loan
Facility under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) will not be paid or distributed to such
Defaulting Lender, but shall instead be retained by the Administrative Agent in
a Escrow Account until the termination of the Facility and payment in full of
all obligations of the Borrower hereunder and will be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: First to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent, second to the payment of the default interest and then current interest
due and payable to the Lenders which are Non-Defaulting Lenders, ratably among
them in accordance with the amounts of such interest then due and payable to
them, third to the payment of fees then due and payable to the Non-Defaulting
Lenders, ratably among them in accordance with the amounts of such fees then due
and payable to them, fourth to the ratable payment of other amounts then due and
payable to the Non-Defaulting Lenders and fifth after the termination of the
Facility and payment in full of all obligations of the Borrower, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.
(c) If the Borrower and the Administrative Agent agree in writing that a Lender
that is a Defaulting Lender should no longer be deemed to be a Defaulting
Lender, the Administrative Agent will so notify the Lenders, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the Escrow Account), such Lender shall purchase at par such portions of
outstanding Term Loans of the other
40
#10384414v15 

--------------------------------------------------------------------------------



Lenders, and/or make such other adjustments, as the Administrative Agent may
determine to be necessary to cause the Lenders to hold Term Loans on a pro rata
basis in accordance with their respective applicable Delayed Draw Term Loan
Commitments and/or Closing Date Term Loan Commitments, whereupon such Lender
shall cease to be a Defaulting Lender and will be a Non-Defaulting Lender;
provided that no adjustments shall be made retroactively with respect to fees
accrued while such Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender shall
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
SECTION 2.23. Incremental Term Loans.
(a) Borrower Request. The Borrower may, by written notice to the Administrative
Agent from time to time, request an increase to the existing Term Loan Facility
(the commitments thereunder, the “Incremental Commitments”) in an amount not
less than $50,000,000 individually and not to exceed the applicable Incremental
Amount from one or more Incremental Lenders (which may include any existing
Lender) willing to provide such Incremental Commitments in their sole
discretion; provided that each Incremental Lender (which is not an existing
Lender) shall be subject to the approval requirements of Section 10.02. Each
such notice shall specify (i) the date (each, an “Increase Effective Date”) on
which the Borrower proposes that the proposed Incremental Commitments shall be
effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to the Administrative Agent and (ii) the
identity of each Eligible Assignee to whom the Borrower proposes any portion of
such Incremental Commitments be allocated and the amounts of such allocations
(each provider of the Incremental Commitments referred to herein as an
“Incremental Lender”); provided that any existing Lender approached to provide
all or a portion of the proposed Incremental Commitments may elect or decline,
in its sole discretion, to provide such Incremental Commitment.
(b) Conditions. Any Incremental Commitments shall become effective as of the
applicable Increase Effective Date; provided that:
(i) all representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
such Increase Effective Date (both before and after giving effect thereto and,
in the case of each Borrowing of Term Loans pursuant to Incremental Commitments,
the application of proceeds therefrom) with the same effect as if made on and as
of such date except to the extent such representations and warranties expressly
relate to an earlier date and in such case, such representations and warranties
shall be true and correct in all material respects as of such date; provided
that any representation or warranty that is qualified by materiality, “Material
Adverse Change” or “Material Adverse Effect” shall be true and correct in all
respects, as though made on and as of the applicable date, before and after
giving effect to such Borrowing of Term Loans;
(ii) no Default or Event of Default shall have occurred and be continuing or
would result from the Borrowings to be made on such Increase Effective Date;
provided, for the avoidance of doubt, that no Default or Event of Default in
respect of Section 6.03 shall have occurred and be continuing nor result from
the making of such Borrowing on and as of the applicable Increase Effective
Date, without giving effect to any Asset Coverage Ratio Cure Period;
(iii) after giving effect to the incurrence of such Incremental Commitments, the
Aggregate Exposure with respect to all Lenders shall not exceed $4,000,000,000;
and
(iv) the Borrower shall have duly executed and delivered to the Administrative
Agent a Mortgage Supplement to the Long Form Mortgage and/or other Collateral
Documents granting first
41
#10384414v15 

--------------------------------------------------------------------------------



priority Liens and security interests in any additional Pool Assets required to
maintain compliance with Section 6.03 (subject to Liens permitted under Section
6.01(a)) in favor of the Administrative Agent, for the benefit of the Lenders,
and shall have caused any such Mortgage Supplement to be filed with the FAA in
order to perfect the Liens on such additional Pool Assets in the form of
Aircraft, and evidence of such filing will be provided to the Administrative
Agent promptly after being made available by the FAA and no later than 5
business days after the applicable Increase Effective Date (or such longer
period that is reasonably acceptable to the Administrative Agent) the Borrower
shall register the International Interest in connection with the applicable
Short Form Mortgage with the International Registry.
(c) Terms of Incremental Commitments. The terms and provisions of Term Loans
made pursuant to the Incremental Commitments shall be identical to the existing
Term Loans. For the avoidance of doubt, Term Loans made in respect of
Incremental Commitments made in reliance on this Section 2.23 are intended to be
fully fungible with the Closing Date Term Loans and any Delayed Draw Term Loans.
Prior to any funding of Term Loans pursuant to Incremental Commitments, the
Administrative Agent shall have received a Borrowing Request pursuant to Section
2.03 with respect to such Borrowing.
The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Incremental Lender making such Incremental Commitment, in form and substance
reasonably satisfactory to each of them. The Increase Joinder may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.23. In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Term Loans shall be deemed, unless the context otherwise requires,
to include references to Term Loans made pursuant to Incremental Commitments
made pursuant to this Agreement.
(d) Equal and Ratable Benefit. The Loans and Incremental Commitments established
pursuant to this Section 2.23 shall constitute Loans and Incremental Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents and shall, without limiting the foregoing, benefit
equally and ratably from the security interests created by the applicable
Mortgages. The Borrower shall take any actions reasonably required by the
Administrative Agent to ensure that the Lien and security interests granted by
the Mortgages continue to be perfected after giving effect to the establishment
of any such Incremental Commitments.
SECTION 3.
REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to make Term Loans hereunder, the Borrower
represents and warrants as follows:
SECTION 3.01. Organization and Authority. (a) The Borrower and each of its
Material Subsidiaries are duly organized, validly existing and in good standing
under the laws of the jurisdiction of their organization and are duly qualified
and in good standing in each jurisdiction in which the failure to so qualify
would have a Material Adverse Effect, (b) the Borrower has the requisite
corporate or limited liability company power and authority to effect the
Transactions, and (c) the Borrower and each of its Material Subsidiaries have
all requisite power and authority and the legal right to own or lease and
operate their properties, mortgage the Pool Assets and to conduct their business
as
42
#10384414v15 

--------------------------------------------------------------------------------



now or currently proposed to be conducted. On the Closing Date, the Borrower has
no Material Subsidiaries.
SECTION 3.02. Air Carrier Status. The Borrower is an “air carrier” within the
meaning of Section 40102 of Title 49 and holds a certificate under Section 41102
of Title 49. The Borrower holds an air carrier operating certificate issued
pursuant to Chapter 447 of Title 49. The Borrower is a “citizen of the United
States” as defined in Section 40102(a)(15) of Title 49 and as that statutory
provision has been interpreted by the DOT pursuant to its policies (a “United
States Citizen”). The Borrower possesses all necessary certificates, franchises,
licenses, permits, rights, designations, authorizations, exemptions,
concessions, frequencies and consents which relate to the operation of the
routes flown by it and the conduct of its business and operations as currently
conducted except where failure to so possess would not, in the aggregate, have a
Material Adverse Effect.
SECTION 3.03. Due Execution. The execution, delivery and performance by the
Borrower of each of the Loan Documents to which it is a party (a) are within its
corporate powers, have been duly authorized by all necessary corporate action,
including the consent of shareholders where required, and do not (i) contravene
the charter or by-laws of the Borrower, (ii) violate any applicable law
(including, without limitation, the Exchange Act) or regulation (including,
without limitation, Regulations T, U or X of the Board), or any order or decree
of any court or Governmental Authority, other than violations by the Borrower
which would not reasonably be expected to have a Material Adverse Effect or
(iii) conflict with or result in a breach of, constitute a default under, or
create an adverse liability or rights under, any material indenture, mortgage or
deed of trust or any material lease, agreement or other instrument binding on
the Borrower or any of its properties, which, in the aggregate, would reasonably
be expected to have a Material Adverse Effect; and (b) do not require the
consent, authorization by or approval of or notice to or filing or registration
with any Governmental Authority or any other Person, other than (i) approvals,
consents and exemptions that have been obtained on or prior to the Closing Date
and remain in full force and effect and (ii) consents, approvals and exemptions
that the failure to obtain in the aggregate would not be reasonably expected to
result in a Material Adverse Effect. Each Loan Document has been duly executed
and delivered by the Borrower. This Agreement is, and each of the other Loan
Documents to which the Borrower is or will be a party, when delivered hereunder
or thereunder, will be, a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.04. Financial Statements; Material Adverse Change.
(a) The Borrower has furnished to the Administrative Agent on behalf of the
Lenders copies of the audited consolidated financial statements of the Borrower
and its Subsidiaries for the fiscal year ended December 31, 2019, reported on by
Ernst & Young LLP. Such financial statements present fairly, in all material
respects, in accordance with GAAP, the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries on a consolidated
basis as of the date thereof and for the period covered thereby (subject to
normal year-end audit adjustments and the absence of footnotes in the case of
the unaudited financial statements). Documents required to be delivered pursuant
to this Section 3.04(a) which are made available via EDGAR, or any successor
system of the SEC, in the Borrower’s Annual Report on Form 10-K, shall be deemed
delivered to the Administrative Agent and the Lenders on the date such documents
are made so available.
(b) Except as disclosed in (i) the Borrower’s current report on Form 8-K, dated
March 10, 2020, and (ii) the Borrower’s current report on Form 8-K, dated March
13, 2020 (in each case,
43
#10384414v15 

--------------------------------------------------------------------------------



including exhibits and other information incorporated by reference therein, but
excluding any disclosures included therein to the extent they are predictive or
forward-looking in nature), since December 31, 2019, there has been no Material
Adverse Change.
SECTION 3.05. Use of Proceeds. The proceeds of the Term Loans shall be used for
working capital and other general corporate purposes of the Borrower and its
Subsidiaries (including the repayment of Indebtedness and the payment of fees
and transaction costs as contemplated hereby and as referred to in Section
2.19), and no part of the proceeds of any Term Loan will be used for any purpose
which would violate, or be inconsistent with, any of the margin regulations of
the Board.
SECTION 3.06. Litigation and Compliance with Laws.
(a) There are no actions, suits, proceedings or investigations pending or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of its properties (including any Pool Assets), before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, (i) that are likely to have a Material Adverse Effect or
(ii) that purport to, or could reasonably be expected to, affect the legality,
validity, binding effect or enforceability of the Loan Documents or, in any
material respect, the rights and remedies of the Administrative Agent or the
Lenders thereunder or in connection with the Transactions.
(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, (i) the
Borrower and each of its Material Subsidiaries are currently in compliance with
all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, all Governmental Authorities in respect of the conduct
of their business and ownership of their property (including compliance with all
applicable Environmental Laws governing their business), and (ii) none of the
Borrower or its Subsidiaries has (x) become subject to any Environmental
Liability, or (y) received written notice of any pending or, to the knowledge of
the Borrower, threatened claim with respect to any Environmental Liability.
SECTION 3.07. Investment Company Act. The Borrower is not, and is not required
to be, registered as an “investment company” under the Investment Company Act of
1940, as amended.
SECTION 3.08. ERISA. No Termination Event has occurred or is reasonably expected
to occur that would reasonably be expected to have a Material Adverse Effect.
SECTION 3.09. Title to Pool Assets. The Borrower and each of its Material
Subsidiaries shall have good and marketable title to each of the Pool Assets,
free of all Liens other than Liens permitted under Section 6.01.
SECTION 3.10. Payment of Taxes. Each of the Borrower and its Material
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid when due all Taxes
required to have been paid by it, except and solely to the extent that, in each
case (a) such Taxes are being contested in good faith by appropriate proceedings
and the Borrower or such Material Subsidiary, as applicable, has set aside on
its books adequate reserves therefor in accordance with GAAP or (b) the failure
to do so would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11. Economic Sanctions.
(a) Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
the Borrower, any director, officer or employee of the Borrower or such
Subsidiary (each, a “Specified
44
#10384414v15 

--------------------------------------------------------------------------------



Person”) is an individual or entity currently the subject of any sanctions
administered or enforced by the United States (including but not limited to OFAC
or the U.S. Department of State), the United Nations Security Council, the
European Union, Her Majesty’s Treasury or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Borrower or any of its Subsidiaries
located, organized or resident in a country or territory that is the subject of
Sanctions.
(b) No Specified Person will use any proceeds of the Term Loans or lend,
contribute or otherwise make available such proceeds to any Person for the
purpose of funding, financing or facilitating the activities of or with any
Person or in any country or territory that, at the time of such financing, is
the subject of Sanctions, except to the extent licensed by OFAC or otherwise
authorized under U.S. law.
(c) The Borrower, its Subsidiaries, and to the knowledge of the Borrower, the
respective officers and directors of the Borrower and such Subsidiary are in
compliance in all material respects with applicable Sanctions and will maintain
in effect and enforce policies and procedures reasonably designed to promote and
achieve compliance with such laws.
SECTION 3.12. Anti-Corruption Laws. The Borrower and its Subsidiaries and, to
the knowledge of the Borrower, the directors, officers, agents, and employees of
the Borrower and its Subsidiaries are in compliance in all material respects
with all applicable anti-corruption laws. The Borrower and its Subsidiaries will
maintain in effect and enforce policies and procedures reasonably designed to
promote and achieve compliance with such laws and with the representation and
warranty contained herein.
SECTION 3.13. Perfected Security Interests. The Collateral Documents, taken as a
whole, are effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in all of the Pool Assets, subject as to enforceability to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law. At
such time as (a) if applicable, financing statements in appropriate form are
filed in the appropriate offices (and the appropriate fees are paid) and (b) the
applicable Mortgage (including, without limitation, any Mortgage Supplements) is
filed for recordation with the FAA (and the appropriate fees are paid) and
registrations with respect to the International Interests in the Pool Assets
constituted by the applicable Mortgage are duly made in the International
Registry the Administrative Agent, for the benefit of the Secured Parties, shall
have a first priority (subject only to the Liens permitted under Section
6.01(a)) perfected security interest and/or mortgage (or comparable Lien) in all
of the Pool Assets to the extent that the Liens on such Pool Assets may be
perfected upon the filings or recordations or upon the taking of the actions
described in clauses (a) and (b) above, subject in each case only to the Liens
permitted under Section 6.01(a), and such security interest is entitled to the
benefits, rights and protections afforded under the applicable Collateral
Documents (subject to the qualification set forth in the first sentence of this
Section 3.13).
SECTION 4.
CONDITIONS OF LENDING
SECTION 4.01. Conditions Precedent to Effectiveness and Funding of the Closing
Date Term Loans. The effectiveness of this Agreement and the obligation of the
Lenders to make the Closing Date Term Loans are subject to the satisfaction (or
waiver in accordance with Section 10.08) of the following conditions precedent:
45
#10384414v15 

--------------------------------------------------------------------------------



(a) Supporting Documents. The Administrative Agent shall have received with
respect to the Borrower:
(i) a copy of the Borrower’s certificate of incorporation, as amended, certified
as of a recent date by the Secretary of State of the state of its incorporation
or formation;
(ii) a certificate of the Secretary of State of the state of the Borrower’s
incorporation, dated as of a recent date, as to the good standing of the
Borrower (to the extent available in the applicable jurisdiction) and as to the
charter documents on file in the office of such Secretary of State;
(iii) a certificate of the Secretary or an Assistant Secretary of the Borrower
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws of the Borrower as in effect on the date of such
certification, (B) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors of the Borrower or an authorized
committee thereof authorizing the Borrowings hereunder and the execution,
delivery and performance in accordance with their respective terms of this
Agreement, the other Loan Documents and any other documents required or
contemplated hereunder or thereunder, (C) that the certificate of incorporation
of the Borrower has not been amended since the date of the last amendment
thereto indicated on the certificate of the Secretary of State furnished
pursuant to clause (i) above, and (D) as to the incumbency and specimen
signature of each officer of that entity executing this Agreement and the Loan
Documents or any other document delivered by it in connection herewith or
therewith (such certificate to contain a certification by another officer of the
Borrower as to the incumbency and signature of the officer signing the
certificate referred to in this clause (iii)); and
(iv) an Officer’s Certificate from the Borrower certifying (A) as to the
accuracy in all material respects of the representations and warranties
contained in the Loan Documents as though made on and as of the Closing Date,
except to the extent that any such representation or warranty by its terms is
made as of a different specified date, in which case such representation or
warranty shall be or was true and correct in all material respects as of such
date (provided that any representation or warranty that is qualified by
materiality, “Material Adverse Change” or “Material Adverse Effect” shall be
true and correct in all respects as of the applicable date), in each case before
and after giving effect to the Transactions and (B) as to the absence of any
Default or Event of Default occurring and continuing on the Closing Date before
and after giving effect to the Transactions.
(b) Credit Agreement. The Borrower shall have duly executed and delivered to the
Administrative Agent this Agreement.
(c) [Reserved].
(d) Opinions of Counsel. The Administrative Agent, and the Lenders shall have
received:
(i) a written opinion of David S. Cartee, Associate General Counsel for the
Borrower, in a form reasonably satisfactory to the Administrative Agent; and
(ii) a written opinion of Davis Polk & Wardwell LLP, special New York counsel to
the Borrower, in a form reasonably satisfactory to the Administrative Agent.
(e) Payment of Fees and Expenses. The Borrower shall have paid to the
Administrative Agent and the Lenders, as applicable, the Fees as referred to in
Section 2.19(a) and (c),
46
#10384414v15 

--------------------------------------------------------------------------------



and all reasonable and documented out-of-pocket expenses of the Administrative
Agent (including reasonable attorneys’ fees of Simpson Thacher & Bartlett LLP)
for which invoices have been presented at least one (1) Business Day prior to
the Closing Date, or the Borrower shall have authorized that such Fees and
expenses be deducted from the proceeds of the initial funding under the Closing
Date Term Loans.
(f) Representations and Warranties. All representations and warranties of the
Borrower contained in this Agreement and the other Loan Documents executed and
delivered on the Closing Date shall be true and correct in all material respects
on and as of the Closing Date, before and after giving effect to the
Transactions, as though made on and as of such date (except to the extent any
such representation or warranty by its terms is made as of a different specified
date, in which case such representation or warranty shall be true and correct in
all material respects as of such specified date); provided that any
representation or warranty that is qualified by materiality, “Material Adverse
Change” or “Material Adverse Effect” shall be true and correct in all respects,
as though made on and as of the applicable date, before and after giving effect
to the Transactions.
(g) No Default. Before and after giving effect to the Transactions, no Default
or Event of Default shall have occurred and be continuing on the Closing Date.
(h) Patriot Act. The Lenders shall have received at least three (3) days prior
to the Closing Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, that such Lenders
shall have requested at least ten (10) days prior to the Closing Date.
(i) Notice. The Administrative Agent shall have received a Borrowing Request
pursuant to Section 2.03 with respect to the Borrowing of Closing Date Term
Loans.
(j) Short-Form Aircraft Mortgage. The Borrower shall have duly executed and
delivered to the Administrative Agent a short-form aircraft mortgage (the “Short
Form Mortgage”) granting first priority Liens and security interests in the Pool
Assets (subject to Liens permitted under Section 6.01(a)) in favor of the
Administrative Agent, for the benefit of the Lenders, and shall have caused such
Short Form Mortgage to be filed with the FAA in order to perfect the Liens on
the Pool Assets, and a stamped version thereof will be provided to the
Administrative Agent. For the avoidance of doubt, no legal opinions with respect
to collateral or FAA matters in connection with the Short Form Mortgage will be
required on the Closing Date.
The execution by each Lender of this Agreement shall be deemed to be
confirmation by such Lender that any condition relating to such Lender’s
satisfaction or reasonable satisfaction with any documentation set forth in this
Section 4.01 has been satisfied as to such Lender.


SECTION 4.02. Conditions Precedent to the Funding of Each Delayed Draw Term Loan
. The obligation of the Lenders to make each Delayed Draw Term Loan on the
applicable Delayed Draw Funding Date is subject to the satisfaction (or waiver
in accordance with Section 10.08) of the following conditions precedent: (a)
Notice. The Administrative Agent shall have received a Borrowing Request
pursuant to Section 2.03 with respect to such Borrowing. (b) Representations and
Warranties. All representations and warranties contained in this Agreement and
the other Loan Documents (other than the representations and warranties set
forth in Sections 3.04(b) and 3.06(a)) shall be true and correct in all material
respects on and as of each Delayed Draw Funding Date (both before and after
giving effect thereto and, in the case of each Borrowing of Delayed Draw Term
Loans, the application of proceeds therefrom) with the same effect as if made on
and as of such date except to the extent such representations
47
#10384414v15 

--------------------------------------------------------------------------------



and warranties expressly relate to an earlier date and in such case, such
representations and warranties shall be true and correct in all material
respects as of such date; provided that any representation or warranty that is
qualified by materiality, “Material Adverse Change” or “Material Adverse Effect”
shall be true and correct in all respects, as though made on and as of the
applicable date, before and after giving effect to such Borrowing of Delayed
Draw Term Loans.  (c) No Default. On each Delayed Draw Funding Date, no Default
or Event of Default shall have occurred and be continuing nor result from the
making of the requested Borrowing of Delayed Draw Term Loans and the application
of proceeds thereof; provided, for the avoidance of doubt, that no Default or
Event of Default in respect of Section 6.03 shall have occurred and be
continuing nor result from the making of such Borrowing on and as of the date of
such Borrowing, without giving effect to any Asset Coverage Ratio Cure Period.
(d) Capacity. The amount of the requested Delayed Draw Term Loans shall not
exceed the remaining amount of the Delayed Draw Term Loan Commitment then in
effect. The request by the Borrower for, and the acceptance by the Borrower of,
each of the Delayed Draw Term Loans hereunder shall be deemed to be a
representation and warranty by the Borrower that the conditions specified in
this Section 4.02 have been satisfied at that time.
SECTION 5.
AFFIRMATIVE COVENANTS
From the date hereof and for so long as the Delayed Draw Term Loan Commitments
remain in effect and any principal of or interest on any Term Loan remain
outstanding, the Borrower agrees to:
SECTION 5.01. Financial Statements, Reports, etc. Deliver to the Administrative
Agent on behalf of the Lenders:
(a) Within ninety (90) days after the end of each fiscal year, the Borrower’s
consolidated balance sheet and related statement of income and cash flows,
showing the financial condition of the Borrower and its Subsidiaries on a
consolidated basis as of the close of such fiscal year and the results of their
respective operations during such year, the consolidated statement of the
Borrower to be audited for the Borrower by Ernst & Young LLP or other
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (without a “going concern” or like
qualification or exception and without any more qualification or exception as to
the scope of such audit, except for any such qualification solely as a result of
(x) an impending debt maturity within twelve (12) months of the Term Loan
Facility under this Agreement or (y) a potential inability to satisfy any
financial covenant) and to be certified by a Responsible Officer of the Borrower
to the effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP.
Documents required to be delivered pursuant to this clause (a) which are made
publicly available via EDGAR, or any successor system of the SEC, in the
Borrower’s Annual Report on Form 10-K, shall be deemed delivered to the Lenders
on the date such documents are made so available;
(b) Within forty-five (45) days after the end of each of the first three (3)
fiscal quarters of each fiscal year, the Borrower’s consolidated balance sheets
and related statements of income and cash flows, showing the financial condition
of the Borrower and its Subsidiaries on a consolidated basis as of the close of
such fiscal quarter and the results of their operations during such fiscal
quarter and the then elapsed portion of the fiscal year, each certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP, subject to
normal year-end audit
48
#10384414v15 

--------------------------------------------------------------------------------



adjustments and the absence of footnotes. Documents required to be delivered
pursuant to this clause (b) which are made publicly available via EDGAR, or any
successor system of the SEC, in the Borrower’s Quarterly Report on Form 10-Q,
shall be deemed delivered to the Lenders on the date such documents are made so
available;
(c) concurrently with any delivery of financial statements under (a) and (b)
above, a certificate of a Responsible Officer of the Borrower (in substantially
the form of Exhibit A) (i) certifying that, to the knowledge of such Responsible
Officer, no Event of Default has occurred, or, if, to the knowledge of such
Responsible Officer, such an Event of Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto, and (ii) setting forth computations in reasonable
detail satisfactory to the Administrative Agent demonstrating compliance with
the provisions of Sections 6.03 and 6.04;
(d) prompt written notice of any Termination Event that has occurred, or is
reasonably expected to occur, to the extent such Termination Event would
constitute an Event of Default under Section 7.01(l);
(e) promptly after a Responsible Officer of the Borrower obtains knowledge of
the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Subsidiary that could reasonably be expected to result in a Material Adverse
Effect, notification thereof;
(f) (i) on the date on which any Investment Property that is not listed on a
national securities exchange is initially included as Additional Pool Assets, an
Officer’s Certificate from the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth the book value of such
Investment Property as of the last day of the month most recently ended,
together with all supporting documents with respect to such Investment Property
as the Administrative Agent may reasonably request and (ii) at any time
thereafter that any Investment Property that is not listed on a national
securities exchange shall be included as Additional Pool Assets, concurrently
with any delivery of financial statements under clause (a) or (b) above in
respect of each fiscal quarter of the Borrower, an Officer’s Certificate from
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the book value of such Investment Property
as of the last day of such fiscal quarter, together with all supporting
documents with respect to such Investment Property as the Administrative Agent
may reasonably request; and
(g) if an Event of Default has occurred and is continuing, any subsequent
Appraisal Report reasonably requested by the Administrative Agent or the
Required Lenders, in each case as soon as reasonably practicable after receipt
by the Borrower of such request.
Subject to the next succeeding sentence, information delivered pursuant to this
‎Section 5.01 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the
Intralinks website on the Internet at http://www.intralinks.com. Information
delivered pursuant to this Section 5.01 may also be delivered by electronic
communication pursuant to procedures approved by the Administrative Agent
pursuant to Section 10.01 hereto. Information required to be delivered pursuant
to this Section 5.01 (to the extent not made available as set forth above) shall
be deemed to have been delivered to the Administrative Agent on the date on
which the Borrower provides written notice to the Administrative Agent that such
information has been posted on the Borrower’s website on the Internet at
http://www.delta.com (to the extent such information has been posted or is
available as described in such notice). Information required to be delivered
pursuant to this Section 5.01 shall be in a format which is suitable for
transmission.
49
#10384414v15 

--------------------------------------------------------------------------------



Any notice or other communication delivered pursuant to this Section 5.01, or
otherwise pursuant to this Agreement, shall be deemed to contain material
non-public information unless (i) expressly marked by the Borrower as “PUBLIC”,
(ii) such notice or communication consists of copies of the Borrower’s public
filings with the SEC or (iii) such notice or communication has been posted on
the Borrower’s website on the Internet at http://www.delta.com.
SECTION 5.02. Existence. Preserve and maintain, and cause each of its Material
Subsidiaries to preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
in the normal conduct of its business except (a) if such failure to preserve the
same could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (b) as otherwise permitted in connection with (i) sales of
assets not restricted by Section 6.05 or (ii) mergers, liquidations and
dissolutions permitted by Section 6.02.
SECTION 5.03. Insurance. Other than with respect to the Pool Assets, as to which
only the insurance provisions of the applicable Mortgage shall be applicable,
maintain with financially sound and reputable insurance companies, insurance of
such types and in such amounts (after giving effect to any self-insurance) as is
customary in the United States domestic airline industry for major United States
air carriers having both substantial domestic and international operations or
otherwise in the Borrower’s ordinary course of business and consistent with past
practice, except to the extent that the failure to maintain such insurance could
not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.04. Maintenance of Properties. Except to the extent otherwise
permitted hereunder, in its reasonable business judgment, keep and maintain, and
cause each of its Material Subsidiaries to keep and maintain, all property
material to the conduct of its business in good working order and condition
(ordinary wear and tear and damage by casualty and condemnation excepted),
except where the failure to keep such property in good working order and
condition would not have a Material Adverse Effect.
SECTION 5.05. Obligations and Taxes. Pay, and cause each of its Material
Subsidiaries to pay, all its and their material obligations promptly and in
accordance with their terms, and pay and discharge promptly all taxes,
assessments, governmental charges, levies or claims imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
more than ninety (90) days delinquent, except in each case where the failure to
do so would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; provided, however, that the Borrower and each of
its Material Subsidiaries shall not be required to pay and discharge or to cause
to be paid and discharged any such obligation, tax, assessment, charge, levy or
claim so long as (i) the validity or amount thereof shall be contested in good
faith by appropriate proceedings and (ii) the Borrower and its Material
Subsidiaries shall have set aside on their books adequate reserves therefor in
accordance with GAAP.
SECTION 5.06. Notice of Event of Default, etc. Promptly upon knowledge thereof
by a Responsible Officer of the Borrower, give to the Administrative Agent
notice in writing of any Default or Event of Default.
SECTION 5.07. Access to Books and Records. Maintain or cause to be maintained at
all times true and complete books and records in all material respects in a
manner consistent with GAAP in all material respects of the financial operations
of the Borrower and provide the Administrative Agent and its representatives and
advisors reasonable access to all such books and records (subject to
requirements under any confidentiality agreements, if applicable), as well as
any appraisals of the Pool Assets, during regular business hours, in order that
the Administrative Agent may upon reasonable prior notice and with reasonable
frequency, but in any event, so long as no Event of Default has occurred and is
50
#10384414v15 

--------------------------------------------------------------------------------



continuing, no more than one (1) time per year, examine and make abstracts from
such books, accounts, records, appraisals and other papers, and permit the
Administrative Agent and its respective representatives and advisors to confer
with the officers of the Borrower and representatives (provided that the
Borrower shall be given the right to participate in such discussions with such
representatives) of the Borrower, all for the purpose of verifying the accuracy
of the various reports delivered by the Borrower to the Administrative Agent or
the Lenders pursuant to this Agreement or for otherwise ascertaining compliance
with this Agreement; and at any reasonable time and from time to time during
regular business hours, upon reasonable notice to the Borrower, permit the
Administrative Agent and any agents or representatives (including, without
limitation, appraisers) thereof to visit the properties of the Borrower and to
conduct examinations of and to monitor the Pool Assets (other than with respect
to all of the “Collateral” as defined in the Long Form Mortgage, as to which the
provisions of Section 2.04 of the Long Form Mortgage shall apply), in each case
at the expense of the Borrower (provided that the Borrower shall not be required
to pay the expenses of more than one (1) such visit a year unless an Event of
Default has occurred and is continuing).
SECTION 5.08. Compliance with Laws. Comply, and cause each of its Material
Subsidiaries to comply, with all applicable laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property (including
Environmental Laws), except where such noncompliance, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to promote and achieve compliance with anti-corruption laws
and Sanctions.
SECTION 5.09. FAA and DOT Matters; Citizenship. (a) Maintain at all times its
status as an “air carrier” within the meaning of Section 40102(a)(2) of Title
49, and hold a certificate under Section 41102(a)(1) of Title 49; (b) at all
times hereunder be a United States Citizen; and (c) maintain at all times its
status at the FAA as an air carrier and hold an air carrier operating
certificate and other operating authorizations issued by the FAA pursuant to 14
C.F.R. Parts 119 and 121 as currently in effect or as may be amended or
recodified from time to time. Except as specifically permitted herein, possess
and maintain all necessary certificates, exemptions, franchises, licenses,
permits, designations, rights, concessions, authorizations, frequencies and
consents which are material to the operation, consistent with the conduct of its
business and operations as currently conducted, of any Pool Assets, except where
the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
SECTION 5.10. Post-Closing Items.
(a)  By the Appraisal Delivery Date, submit to the Administrative Agent (for
distribution to the Lenders) the Initial Appraisal Report and such Initial
Appraisal Report shall demonstrate that, on the date of delivery of such Initial
Appraisal Report, the Borrower shall be in compliance on a pro forma basis with
Section 6.03. The Borrower may from time to time cause to be delivered
subsequent Appraisal Reports if it believes that any affected Pool Asset has a
higher Appraised Value than that reflected in the most recent Appraisal Report
delivered.
(b) (i) No later than 14 days after the Closing Date (or such longer period that
is reasonably acceptable to the Administrative Agent; provided that in the event
of any disruptions to the ordinary course operations of the FAA, including as a
result of any technical difficulties or other delays, this deadline will be
extended in a manner to be mutually agreed by the Borrower and the
Administrative Agent), the Borrower shall (A) execute and deliver the Mortgage
Related Amendments and (B) cause to be provided to the Administrative Agent (x)
a customary New York law legal opinion with respect to the enforceability of,
and creation of the security interests under, the Short Form Mortgage as amended
by the
51
#10384414v15 

--------------------------------------------------------------------------------



Mortgage Related Amendments and (y) a customary FAA opinion covering the filing
of the Short Form Mortgage as amended by the Mortgage Related Amendments with
the FAA and the International Registry and the perfection of the first priority
mortgage on the Pool Assets and
(ii)  no later than 2 business days after the Closing Date (or such longer
period that is reasonably acceptable to the Administrative Agent) the Borrower
shall register the International Interest in connection with the Short Form
Mortgage with the International Registry. The Borrower and the Administrative
Agent shall be permitted, without the consent of any other Lender, to effect
such amendments to this Agreement and the other Loan Documents as are mutually
agreed between the Borrower and the Administrative Agent in order to incorporate
customary mortgage provisions and operational covenants consistent with the
Borrower’s past practices (such amendments, the “Mortgage Related Amendments”).
SECTION 5.11. Further Assurances. Execute any and all further documents and
instruments, and take all further actions, that may be required or advisable
under applicable law, the Cape Town Treaty or by the FAA, or that the
Administrative Agent may reasonably request, in order to create, grant,
establish, preserve and perfect the validity, perfection and priority of the
Liens and security interests created or intended to be created by the Collateral
Documents, to the extent required under this Agreement or the Collateral
Documents, including, without limitation, amending, amending and restating,
supplementing, assigning or otherwise modifying, renewing or replacing a
Collateral Document or other agreements, instruments or documents relating
thereto, in each case as may be reasonably requested by the Administrative
Agent, in order to (i) create interests as contemplated and permitted hereunder
or under the applicable Collateral Document (including, but not limited to,
International Interests, Assignments, Prospective Assignments, Sales,
Prospective Sales, Assignments of Associated Rights and Subordinations) that may
be registered and/or assigned under the Cape Town Treaty, (ii) create, grant,
establish, preserve and perfect the Liens in favor of the Administrative Agent
for the benefit of the Secured Parties to the fullest extent possible under the
Cape Town Treaty, including, where necessary, the subordination of other rights
or interests and (iii) realize the benefit of the remedial provisions that are
contemplated by the Cape Town Treaty, subject to the provisions of Section 4.02
of the Long Form Mortgage. Without limiting the generality of the foregoing or
any other provisions of the Loan Documents, the Borrower hereby (A) agrees to
exclude the application of Article XVI(1)(a) of the Aircraft Protocol (it being
understood that such exclusion shall not derogate from any other rights of the
Borrower under or pursuant to the Aircraft Mortgage) and (B) consents, pursuant
to Article XV of the Aircraft Protocol, to any Assignment of Associated Rights
within the scope of Article 33(1) of the Cape Town Convention which is permitted
or required by the applicable Loan Documents and further agrees that the
provisions of the preceding paragraph shall apply, in particular, with respect
to Articles 31(4) and 36(1) of the Cape Town Convention to the extent applicable
to any such Assignment of Associated Rights.
SECTION 5.12. Minimum Liquidity. The Borrower shall not, at the close of any
Business Day, permit the sum of (i) the aggregate amount of Unrestricted Cash
and (ii) the aggregate principal amount committed and available to be drawn by
Borrower under all revolving credit facilities of the Borrower to be less than
$2,000,000,000.
SECTION 6.
NEGATIVE COVENANTS
From the date hereof and for so long as the Delayed Draw Term Loan Commitments
and any principal of or interest on any Term Loan remain outstanding, the
Borrower will not:
52
#10384414v15 

--------------------------------------------------------------------------------



SECTION 6.01. Liens on the Pool Assets. As of the Appraisal Delivery Date,
(a) Incur, create, assume or suffer to exist (or permit any Subsidiary to incur,
create, assume or suffer to exist) any Lien upon or with respect to the Pool
Assets, or enter into any arrangement (or permit any Subsidiary to enter into
any arrangement) with any Person that would materially negatively impact the
value of any Pool Asset realizable by any third party or assign any right to
receive the proceeds from the sale, transfer or disposition of any of the Pool
Assets, or file or authorize the filing with respect to any of the Pool Assets
of any financing statement naming the Borrower or any Subsidiary as debtor under
the UCC or any similar notice of Lien naming the Borrower or any Subsidiary as
debtor under any similar recording or notice statute (including, without
limitation, any filing under Title 49, United States Code, Section 44107), other
than:
(i) Liens for taxes, assessments or governmental charges or claims that (x) are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; provided that any reserve or other appropriate provision
as is required in conformity with GAAP has been made therefor or (y) are not yet
delinquent;
(ii) Liens arising by operation of law in connection with judgments, attachments
or awards which do not constitute an Event of Default hereunder;
(iii) Restrictions arising under this Agreement;
(iv) Liens constituting normal operational usage of the affected property,
including leases, subleases, use agreements, swap agreements, charter, third
party maintenance, storage, leasing, pooling or interchange thereof;thereof;
provided that, in the case of any lease or sublease (excluding any lease or
sublease of any Collateral (as defined in the Long Form Mortgage) pursuant to
the Long Form Mortgage), the rights of the lessee or sublessee shall be
subordinated to the rights (including remedies) of the Administrative Agent
under the applicable Collateral Document on terms reasonably satisfactory to the
Administrative Agent;
(v) Liens imposed by law such as materialmen’s, mechanics’, carriers’, workmen’s
and repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations that (x) are not overdue for a period of more than
thirty (30) days, provided that no enforcement, collection, execution, levy or
foreclosure proceeding shall have been commenced with respect thereto, or (y)
are being contested in good faith and for which adequate reserves are
established in accordance with GAAP; and
(vi) Liens on the Pool Assets permitted under the Long Form Mortgage.
(b) Enter into or suffer to exist (or permit any Subsidiary to enter into or
suffer to exist) any agreement prohibiting or conditioning the creation or
assumption of any first priority Lien upon any Pool Asset to secure Indebtedness
or other obligations of the Borrower or of any Subsidiary of the Borrower that
holds Pool Assets.
SECTION 6.02. Merger, etc.
(a) Merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets (in each case, whether now owned or hereafter
acquired) unless:
53
#10384414v15 

--------------------------------------------------------------------------------



(i) immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing;
(ii) the Borrower is the surviving corporation or, if otherwise, (x) such other
Person or continuing corporation (the “Successor Company”) is a corporation or
other entity organized under the laws of a state of the United States and (y)
such Successor Company is a U.S. certificated air carrier; and
(iii) in the case of a Successor Company, the Successor Company shall (A)
execute, prior to or contemporaneously with the consummation of such
transaction, such agreements, if any, as are in the reasonable opinion of the
Administrative Agent, necessary to evidence the assumption by the Successor
Company of liability for all of the obligations of the Borrower hereunder and
the other Loan Documents and (B) cause to be delivered to the Administrative
Agent and the Lenders such legal opinions (which may be from in-house counsel)
as any of them may reasonably request in connection with the matters specified
in the preceding clause (A) and (C) provide such information as each Lender or
the Administrative Agent reasonably requests in order to perform its “know your
customer” due diligence with respect to the Successor Company. Upon any
consolidation or merger in accordance with this Section 6.02(a) in any case in
which the Borrower is not the surviving corporation, the Successor Company shall
succeed to, and be substituted for, and may exercise every right and power of,
the Borrower under this Agreement with the same effect as if such Successor
Company had been named as the Borrower herein. No such consolidation or merger
shall have the effect of releasing the Borrower or any Successor Company which
theretofore shall have become a successor to the Borrower in the manner
prescribed in this Section 6.02(a) from its liability with respect to any Loan
Document to which it is a party.
(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).
SECTION 6.03. Asset Coverage Ratio. Permit at any time the ratio (the “Asset
Coverage Ratio”) of (i) the Appraised Value of the Pool Assets to (ii) the
aggregate principal amount of all Term Loans and Delayed Draw Term Loan
Commitments then outstanding to be less than 1.25 to 1.00 (the “Asset Coverage
Test”), provided that if, (A) upon delivery of an Appraisal Report pursuant to
this Agreement and (B) solely with respect to determining compliance with this
Section 6.03 and Section 6.05 as a result thereof, it is determined that the
Borrower shall not be in compliance with this Section 6.03, the Borrower shall,
within sixty (60) days of the date of such Appraisal Report (an “Asset Coverage
Ratio Cure Period”), (1) designate Additional Pool Assets as additional Pool
Assets in accordance with ‎Section 6.05(a) (including the modification of
Schedule 6.05 to reflect such designation) to the extent that, after giving
effect to such designation, the Appraised Value of the Pool Assets, based on the
most recently delivered Appraisal Report with respect to assets already
constituting Pool Assets and based on an Appraisal Report performed at (or
relatively contemporaneously with) the time of such addition with respect to
assets being added to Pool Assets, shall satisfy the Asset Coverage Test or (2)
prepay the Term Loans in accordance with ‎Section 2.12(a) and/or terminate
Delayed Draw Term Loan Commitments in accordance with Section 2.11 in an amount
sufficient to enable the Borrower to comply with this Section 6.03.
SECTION 6.04. Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage
Ratio at the end of any quarterly financial reporting period to be less than
1.25 to 1.00.[Reserved].
SECTION 6.05. Disposition of Pool Assets. Convey, sell, lease, transfer or
otherwise dispose of (or permit any Subsidiary to convey, sell, lease, transfer
or otherwise dispose of), whether voluntarily or involuntarily (it being
understood that loss of property due to theft, destruction, confiscation,
prohibition on use or similar event shall constitute a disposal for purposes of
this covenant), or remove or substitute (or permit any Subsidiary to remove or
substitute), any Pool Asset (or any engine
54
#10384414v15 

--------------------------------------------------------------------------------



included in the Pool Assets unless such engine is replaced by another working
engine or engines of comparable value, assuming half-time condition) or agree
(or permit any Subsidiary to agree) to do any of the foregoing in respect of the
Pool Assets at any future time, except that: so long as no Event of Default
exists, the Borrower or any of its Subsidiaries may replace a Pool Asset with an
Additional Pool Asset of the Borrower or any Subsidiary (and Schedule 6.05 shall
be modified to reflect such replacement), provided that (x) such replacement
shall be made on at least a dollar-for-dollar basis based upon (A) in the case
of the asset being removed from the Pool Assets, the Appraised Value of such
Pool Asset (as determined by the most recently delivered Appraisal Report with
respect to such Pool Asset) and (B) in the case of the asset being added to the
Pool Assets, the Appraised Value of such asset (as determined by an Appraisal
Report performed at (or relatively contemporaneously with) the time of such
replacement) and (y) prior to effecting the replacement, the Borrower shall have
delivered an Officer’s Certificate to the Administrative Agent certifying
compliance with Section 6.01 and this Section 6.05 and attaching to such
certificate an Appraisal Report; and
(b) so long as no Event of Default exists or would result therefrom, the
Borrower or any of its Subsidiaries owning a Pool Asset may remove an asset from
the Pool Assets (and Schedule 6.05 shall be modified to reflect such removal),
provided that (x) after giving effect to such removal, the Appraised Value of
the remaining Pool Assets (as determined by an Appraisal Report of all Pool
Assets performed at (or relatively contemporaneously with) the time of such
removal) shall satisfy the Asset Coverage Test, and (y) prior to effecting the
removal, the Borrower shall have delivered an Officer’s Certificate to the
Administrative Agent certifying that, and providing calculations demonstrating
that, after giving effect to such removal, the Appraised Value of the Pool
Assets shall satisfy the Asset Coverage Test, and otherwise certifying
compliance with this Section 6.05 and attaching to such certificate Appraisal
Report of all Pool Assets obtained in connection with such removal.
(c) At the Borrower’s request, the Lien on any asset or type or category of
asset (including after-acquired assets of that type or category) will be
promptly released, provided, in each case, that the following conditions are
satisfied or waived: (A) no Event of Default shall have occurred and be
continuing, (B) either (x) after giving effect to such release, the Appraised
Value of the Pool Assets shall satisfy the Asset Coverage Test, (y) the Borrower
shall prepay the Loans in an amount required to comply with Section 6.03, or (z)
the Borrower shall deliver to the Administrative Agent additional Pool Assets in
an amount required to comply with Section 6.03 (in each case without, for the
avoidance of doubt, giving effect to any Asset Coverage Ratio Cure Period), and
(C) the Borrower shall deliver to the Administrative Agent an Officer’s
Certificate demonstrating compliance with Section 6.03 after giving effect to
such release. The Administrative Agent agrees to promptly provide any documents
or releases reasonably requested by the Borrower to evidence any such release.
SECTION 6.06 Restricted Payments. From the Amendment No. 2 Effective Date,
declare or pay, directly or indirectly, or otherwise make any Restricted Payment
or set apart any sum for the aforesaid purposes, except:
(a) dividends in the form of capital stock or increases in the aggregate
liquidation value of any preferred stock;
(b) repurchases of Equity Interests deemed to occur upon (i) the exercise of
stock options if the Equity Interests represent a portion of the exercise price
thereof or (ii) the withholding of a portion of Equity Interests issued to
employees and other participants under any equity compensation, retirement or
voluntary severance programs of the Borrower or its Subsidiaries, in each case
to cover withholding tax obligations of such persons in respect of such
issuance;
55
#10384414v15 

--------------------------------------------------------------------------------



(c) Restricted Payments made pursuant to stock option plans, other benefit plans
or other arrangements for management or employees of the Borrower and its
Subsidiaries;
(d) Restricted Payments to allow the cash payment in lieu of the issuance of
fractional shares upon (i) the exercise of options or warrants or (ii) the
conversion or exchange of Equity Interests of any such Person; and
(e) Restricted Payments in an aggregate amount not to exceed $25,000,000.
SECTION 7.
EVENTS OF DEFAULT
SECTION 7.01. Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period
if any (each, an “Event of Default”):
(a) any representation or warranty made by the Borrower in this Agreement or in
any other Loan Document shall prove to have been false or misleading in any
material respect when made and such representation, to the extent capable of
being corrected, is not corrected within thirty (30) days after the earlier of
(A) a Responsible Officer of the Borrower obtaining knowledge of such default or
(B) receipt by the Borrower of notice from the Administrative Agent of such
default; or
(b) default shall be made in the payment of (i) any Fees or interest on the Term
Loans and such default shall continue unremedied for more than five (5) Business
Days, (ii) any other amounts payable hereunder when due (other than amounts set
forth in clauses (i) and (iii) hereof), and such default shall continue
unremedied for more than ten (10) Business Days, or (iii) any principal of the
Term Loans, when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise; or
(c) default shall be made by the Borrower in the due observance or performance
of any covenant, condition or agreement contained in Section 6 hereof (subject
to the Borrower’s right to cure non-compliance with the covenant contained in
Section 6.03 as described therein); or
(d) default shall be made by the Borrower in the due observance or performance
of any other covenant, condition or agreement to be observed or performed
pursuant to the terms of this Agreement or any of the other Loan Documents and,
other than with respect to Section 5.10, such default shall continue unremedied
for more than thirty (30) days from the earlier of (i) a Responsible Officer
having knowledge of such default and (ii) written notice to the Borrower from
the Administrative Agent of such default; or
(e) (i) failure by the Borrower or any Material Subsidiary to pay any principal
of or interest on any Material Indebtedness when due (or, where permitted,
within any applicable grace period), whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise and such default continues
unremedied for five (5) Business Days after such due date or applicable grace
period or (ii) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity; provided, however,
that if any such failure, breach or default shall be waived or cured (as
evidenced by a writing from such holder or trustee) then, to the extent of such
waiver or cure, the Event of Default hereunder by reason of such failure, breach
or default shall be deemed likewise to have been thereupon waived or cured; or
56
#10384414v15 

--------------------------------------------------------------------------------



(f) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered; or
(g) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (f) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing; or
(h) the Borrower or any Material Subsidiary admits in writing its inability to
pay its debts; or
(i) [reserved]; or
(j) any material provision of any Loan Document shall, for any reason, cease to
be valid and binding on the Borrower, or the Borrower shall so assert in any
pleading filed in any court;
(k) any final judgment in excess of $200,000,000 (exclusive of any judgment or
order the amounts of which are fully covered by insurance less any applicable
deductible and as to which the insurer has been notified of such judgment and
has not denied coverage) shall be rendered against the Borrower or any of its
Material Subsidiaries and the enforcement thereof shall not have been stayed,
vacated, satisfied, discharged or bonded pending appeal within sixty (60)
consecutive days; or
(l) any Termination Event that could reasonably be expected to result in a
Material Adverse Effect shall have occurred;
then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent may (with the consent of the Required
Lenders), and at the request of the Required Lenders, the Administrative Agent
shall, by written notice to the Borrower, take one or more of the following
actions, at the same or different times: (i) terminate forthwith the Delayed
Draw Term Loan Commitments; (ii) declare the Term Loans or any portion thereof
then outstanding to be forthwith due and payable, whereupon the principal of the
Term Loans and other Obligations together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and (iii) exercise
any and all remedies under the Loan Documents and under applicable law available
to the Administrative Agent and the Lenders. In case of any event with respect
to the Borrower described in clause (f) or (g) of this Section 7.01, the actions
and events described in (i) and (ii) above shall be required or taken
automatically, without presentment, demand, protest or other notice of any kind,
all of
57
#10384414v15 

--------------------------------------------------------------------------------



which are hereby waived by the Borrower. Any payment received as a result of the
exercise of remedies hereunder shall be applied in accordance with Section
2.17(b).
SECTION 8.
THE AGENTS
SECTION 8.01. Administration by Agents.
(a) Each of the Lenders hereby irrevocably appoints JPMCB to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
(b) Each of the Lenders hereby authorizes the Administrative Agent, in its sole
discretion:
(i) in connection with (x) the sale or other disposition of any Pool Assets or
(y) any release of a Lien, in each case, to the extent permitted by the express
terms of this Agreement, to release a Lien granted to the Administrative Agent,
for the benefit of the Secured Parties, on such asset;
(ii) to enter into the other Loan Documents on terms acceptable to the
Administrative Agent and to perform its respective obligations thereunder;
(iii) to enter into any other agreements reasonably satisfactory to the
Administrative Agent granting Liens to the Administrative Agent, for the benefit
of the Secured Parties, on any assets of the Borrower to secure the
Obligations.; and
(iv) to enter into intercreditor and/or subordination agreements in accordance
with Section 6.01 on terms reasonably acceptable to the Administrative Agent and
to perform its obligations thereunder and to take such action and to exercise
the powers, rights and remedies granted to it thereunder and with respect
thereto.
(c) Each of the parties hereto agrees that at such time as the Obligations
(other than contingent indemnification obligations not due and payable) shall
have been paid in full and any unused Delayed Draw Term Loan Commitments
hereunder have been terminated, each of the Liens granted to the Administrative
Agent, for the benefit of the Secured Parties, hereunder and under the Mortgages
shall automatically be discharged and released without any further action by any
Person.
(d) It is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
SECTION 8.02. Rights of Administrative Agent. Any institution serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the institution serving as the Administrative Agent hereunder in its
individual capacity. Such institution and its Affiliates may accept deposits
from, lend money to, own securities of, act as the
58
#10384414v15 

--------------------------------------------------------------------------------



financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such institution were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
SECTION 8.03. Liability of the Administrative Agent.
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, (i) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether an Event of
Default has occurred and is continuing, (ii) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08 or in the other Loan Documents) and (iii) except as
expressly set forth herein and in the other Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the
institution serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent will believe in good faith shall be necessary, under
the circumstances as provided in Section 10.08 and the final paragraph of
Article 7) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Event of Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for, or have any duty to ascertain
or inquire into, (A) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (B) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (C) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Event of Default, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (E) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent, and (iv) the Administrative Agent will not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt, any action that may be
in violation of the automatic stay under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Federal, state or foreign bankruptcy,
insolvency, or similar law now or hereafter in effect.
(b) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
59
#10384414v15 

--------------------------------------------------------------------------------



Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
(c) The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.
SECTION 8.04. Reimbursement and Indemnification. Each Lender agrees (a) to
reimburse on demand the Administrative Agent for such Lender’s Aggregate
Exposure Percentage of any expenses and fees incurred for the benefit of the
Lenders under this Agreement and any of the Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, and any other expense incurred in
connection with the operations or enforcement thereof, not reimbursed by the
Borrower and (b) to indemnify and hold harmless the Administrative Agent and any
of its Related Parties, on demand, in the amount equal to such Lender’s
Aggregate Exposure Percentage, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against it or any of them in any way relating to or
arising out of this Agreement or any of the Loan Documents or any action taken
or omitted by it or any of them under this Agreement or any of the Loan
Documents to the extent not reimbursed by the Borrower (except such as shall
result from its gross negligence or willful misconduct).
SECTION 8.05. Successor Agents. The Administrative Agent may at any time give
notice of its resignation to the Lenders and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent (provided no Event of Default has occurred and is continuing) of the
Borrower (such consent not to be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders with the consent of the Borrower (such
consent not to be unreasonably withheld or delayed)) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), in consultation with the Borrower, on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above. For
the avoidance of doubt, whether or not a successor Administrative Agent has been
appointed, the retiring Administrative Agent’s resignation shall nonetheless
become effective in accordance with such notice of resignation on the
Resignation Effective Date. With effect from the Resignation Effective Date, (a)
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (b) except for any
indemnity payments owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights,
60
#10384414v15 

--------------------------------------------------------------------------------



powers, privileges and duties of the retiring Administrative Agent (other than
any rights to indemnity payments owed to the retiring Administrative Agent), and
the retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as the Administrative Agent.
SECTION 8.06. Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 8.07. Advances and Payments.
(a) On the date of each Term Loan, the Administrative Agent shall be authorized
(but not obligated) to advance, for the account of each of the Lenders, the
amount of the Term Loan to be made by it in accordance with its Closing Date
Term Loan Commitment or Delayed Draw Term Loan Commitment, as applicable,
hereunder. Should the Administrative Agent do so, each of the Lenders agrees
forthwith to reimburse the Administrative Agent in immediately available funds
for the amount so advanced on its behalf by the Administrative Agent, together
with interest at the NYFRB Rate if not so reimbursed on the date due from and
including such date but not including the date of reimbursement.
(b) Any amounts received by the Administrative Agent in connection with this
Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections 2.18, 2.19, 8.04 and 10.04), the application of which is
not otherwise provided for in this Agreement, shall be applied in accordance
with Section 2.17(b). All amounts to be paid to a Lender by the Administrative
Agent shall be credited to that Lender, after collection by the Administrative
Agent, in immediately available funds either by wire transfer or deposit in that
Lender’s correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.
SECTION 8.08. Sharing of Setoffs. Each Lender agrees that, except to the extent
this Agreement expressly provides for payments to be allocated to a particular
Lender or to the Lenders under the Term Loan Facility, if it shall, through the
exercise either by it or any of its banking Affiliates of a right of banker’s
lien, setoff or counterclaim against the Borrower, including, but not limited
to, a secured claim under Section 506 of the Bankruptcy Code or other security
or interest arising from, or in lieu of, such secured claim and received by such
Lender (or any of its banking Affiliates) under any applicable bankruptcy,
insolvency or other similar law, or otherwise, obtain payment in respect of its
Term Loans as a result of which the unpaid portion of its Term Loans is
proportionately less than the unpaid portion of the Term Loans of any other
Lender (a) it shall promptly purchase at par (and shall be deemed to have
thereupon purchased) from such other Lender a participation in the Term Loans of
such other Lender, so that the aggregate unpaid principal amount of each
Lender’s Term Loans and its participation in Term Loans of the other Lenders
shall be in the same proportion to the aggregate unpaid principal amount of all
61
#10384414v15 

--------------------------------------------------------------------------------



Term Loans then outstanding, as the principal amount of its Term Loans prior to
the obtaining of such payment was to the principal amount of all Term Loans
outstanding, prior to the obtaining of such payment and (b) such other
adjustments shall be made from time to time as shall be equitable to ensure that
the Lenders under the Term Loan Facility share such payment pro-rata, provided
that if any such non-pro-rata payment is thereafter recovered or otherwise set
aside, such purchase of participations shall be rescinded (without interest).
The Borrower expressly consents to the foregoing arrangements and agrees, to the
fullest extent permitted by law, that any Lender holding (or deemed to be
holding) a participation in a Term Loan acquired pursuant to this Section or any
of its banking Affiliates may exercise any and all rights of banker’s lien,
setoff or counterclaim with respect to any and all moneys owing by the Borrower
to such Lender as fully as if such Lender was the original obligee thereon, in
the amount of such participation.
SECTION 8.09. Other Agents. No Agent (other than the Administrative Agent) shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, no such Agent shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any such Agent in deciding to enter into this Agreement or
in taking or not taking action hereunder.
SECTION 8.10. Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment. If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender for any reason, or the Administrative Agent has paid
over to the Internal Revenue Service applicable withholding tax relating to a
payment to a Lender but no deduction has been made from such payment, without
duplication of any indemnification obligations set forth in ‎Section 8.04, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with any expenses incurred.
SECTION 8.11. Appointment by Secured Parties. Each existing and future Secured
Party shall be deemed to have appointed the Administrative Agent as its agent
under the Loan Documents in accordance with the terms of this Section 8 and to
have acknowledged that the provisions of this Section 8 apply to such Secured
Party mutatis mutandis as though it were a party hereto (and any acceptance by
such Secured Party of the benefits of this Agreement or any other Loan Document
shall be deemed an acknowledgment of the foregoing).
SECTION 8.12. Certain ERISA Matters.
(a)  Each Lender (x) represents and warrants, as of the date such Person became
a Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that at least one of the following
is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Term Loans and this Agreement,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset
62
#10384414v15 

--------------------------------------------------------------------------------



managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Term Loans and
this Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Term Loans and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Term Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84- 14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Term Loans and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Term Loans and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
SECTION 9.
[RESERVED]
SECTION 10.
MISCELLANEOUS
SECTION 10.01. Notices.
(a)  Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein or under any other Loan Document shall
be in writing (including by facsimile or electronic mail (other than to the
Borrower, unless agreed by the Borrower in its sole discretion) pursuant to
procedures approved by the Administrative Agent), and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy or electronic mail (other than to the Borrower, unless agreed by the
Borrower in its sole discretion), as follows:
(i) if to the Borrower, to it at Delta Air Lines, Inc., 1030 Delta Boulevard,
Atlanta, GA 30354, Attention of: (x) Treasurer, Dept. 856, Telecopier No.: (404)
715-3110, Telephone
63
#10384414v15 

--------------------------------------------------------------------------------



No.: (404) 715-5993 and (y) Chief Legal Officer, Dept. 971, Telecopier No.:
(404) 715-2233, Telephone No.: (404) 715-2191;
(ii) if to JPMCB as Administrative Agent, to it at JPMorgan Chase Bank, N.A.,
500 Stanton Christiana Rd., NCC5 / 1st Floor, Newark, DE 19713, Attention:
Matthew Reed, Telephone No.: +1-302-634-4648, Email: matthew.p.reed@chase.com,
with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, New York
10179, Attention of: Cristina Caviness (Email Address:
cristina.caviness@jpmorgan.com); and
(iii) if to any Lender, to it at its address (or telecopy number) set forth in
its administrative questionnaire in a form as the Administrative Agent may
require.
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to ‎Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
reasonable discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 10.02. Successors and Assigns.
(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder (other than as permitted by
Section 6.02(a)) without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 10.02. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (d) of this
Section 10.02) and, to the extent expressly contemplated hereby, the Related
Parties of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b) (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Term Loans at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld or delayed) of:
(A) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required if the assignee is a Lender or an Affiliate of a Lender;
and
(B) the Borrower; provided that no consent of the Borrower shall be required for
an assignment (i) if an Event of Default under Section 7.01(b), Section 7.01(f)
or Section 7.01(g) has occurred and is continuing or (ii) if the assignee is a
Lender or an Eligible Affiliate Assignee; provided further, that the Borrower
will be deemed to have consented to any assignment of Term
64
#10384414v15 

--------------------------------------------------------------------------------



Loans unless it shall object thereto by written notice to the Administrative
Agent within ten (10) Business Days after having received written notice
thereof;
(ii) Assignments shall be subject to the following additional conditions:
(A) any assignment of any portion of the Delayed Draw Term Loan Commitments or
Term Loans shall be made to an Eligible Assignee;
(B) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Delayed Draw Term Loan Commitments or Term Loans, the amount of such Delayed
Draw Term Loan Commitments or Term Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $1,000,000, and after giving effect to such assignment, the portion
of the Delayed Draw Term Loan Commitments or Term Loans held by the assigning
Lender shall not be less than $1,000,000, in each case unless the Borrower and
the Administrative Agent otherwise consent, provided that any such assignment
shall be in increments of $500,000 in excess of the minimum amount described
above;
(C) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for the account of the Administrative Agent
(unless otherwise agreed); and
(E) the assignee, if it was not a Lender immediately prior to such assignment,
shall deliver to the Administrative Agent an administrative questionnaire in a
form as the Administrative Agent may require.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 10.02, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.16 and 10.04). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.02
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
(iv) The Administrative Agent shall maintain at its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the principal amount (and stated
interest) of the Term Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for
65
#10384414v15 

--------------------------------------------------------------------------------



inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v) Notwithstanding anything to the contrary contained herein, no assignment may
be made hereunder to any Defaulting Lender or any of its subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (v).
(vi) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Term Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Borrower and Administrative Agent (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all outstanding Term Loans and in accordance with its Aggregate
Exposure Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder becomes
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest will be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.
(c) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed administrative
questionnaire in a form as the Administrative Agent may require (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(a), 8.04 or 10.04(c), the Administrative Agent shall
have no obligation to accept such Assignment and Acceptance and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Delayed Draw Term Loan
Commitments and Term Loans); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.08(a) that affects such
Participant. Subject to paragraph (d)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.14 and
2.16 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To
66
#10384414v15 

--------------------------------------------------------------------------------



the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.08 as though it were a Lender, provided such Participant
agrees to be subject to the requirements of Section 8.08 as though it were a
Lender. Each Lender that sells a participation, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Term Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Delayed Draw Term
Loan Commitments, Term Loans or its other obligations under this Agreement or
any Loan Document) except to the extent that such disclosure is necessary to
establish that such Delayed Draw Term Loan Commitments, Term Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender, the Borrower and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant. A Participant that would
be a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.16 unless such Participant agrees, for the benefit of the Borrower, to
comply with Sections 2.16(f), 2.16(g), 2.16(h) and 2.18 as though it were a
Lender.
(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section 10.02 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.02, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that prior to any such disclosure, each such assignee or
participant or proposed assignee or participant are advised of and agree to be
bound by either the provisions of ‎Section 10.03 or other provisions at least as
restrictive as Section 10.03.
SECTION 10.03. Confidentiality. Each Lender and each Agent agrees to keep any
information delivered or made available by or on behalf of the Borrower to it
confidential, in accordance with its customary procedures, from anyone other
than persons employed or retained by such Lender or Agent who are or are
expected to become engaged in evaluating, approving, structuring or
administering the Term Loans, and who are advised by such Lender or Agent of the
confidential nature of such information; provided that nothing herein shall
prevent any Lender or Agent from disclosing such information (a) to any of its
Related Parties and their respective agents, legal counsel, auditors and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such information and instructed
to keep such information confidential, and the applicable Lender or Agent shall
be responsible for compliance by such Persons with such obligation) or to any
other Lender, (b) upon the order of any court or administrative agency, (c) upon
the request or demand of any regulatory agency or authority (including in
connection with any audit or examination by a bank examiner exercising
examination or regulatory authority over such Lender or Agent), (d) which has
been publicly disclosed other than as a result of a disclosure by any Lender or
Agent which is not
67
#10384414v15 

--------------------------------------------------------------------------------



permitted by this Agreement, (e) in connection with any litigation to which any
Lender or Agent, or their respective Affiliates may be a party to the extent
reasonably required, (f) to the extent reasonably required in connection with
the exercise of any remedy hereunder, (g) with the Borrower’s consent, (h) to
any nationally recognized rating agency that requires access to information
about a Lender or Agent’s investment portfolio in connection with ratings issued
with respect to such Lender or Agent and (i) to any actual or proposed
participant or assignee of all or part of its rights hereunder or to any direct
or indirect contractual counterparty (or the professional advisors thereto) to
any swap or derivative transaction relating to the Borrower and its obligations,
in each case, subject to the proviso in Section 10.02(f) (with any reference to
any assignee or participant set forth in such proviso being deemed to include a
reference to such contractual counterparty for purposes of this Section
10.03(i)). If any Lender or Agent is in any manner requested or required to
disclose any of the information delivered or made available to it by the
Borrower under clauses (b) or (e) of this Section, such Lender or Agent will, to
the extent permitted by law, provide the Borrower with prompt notice, to the
extent reasonable, so that the Borrower may seek, at its sole expense, a
protective order or other appropriate remedy or may waive compliance with this
Section. In addition, any Lender or Agent may disclose information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry.
SECTION 10.04. Expenses; Indemnity; Damage Waiver.
(a)(i)  The Borrower shall pay or reimburse: (A) all reasonable fees and
reasonable out-of-pocket expenses of the Administrative Agent and the Arrangers
(limited in the case of legal fees and expenses, to the reasonable fees,
disbursements and other charges of Simpson Thacher & Bartlett LLP, as counsel to
the Administrative Agent) associated with the syndication of the credit facility
provided for herein, and the preparation, execution, delivery and administration
of the Loan Documents and (in the case of the Administrative Agent) any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated); and
(B) all fees and out-of-pocket expenses of the Administrative Agent and the
Lenders (limited in the case of legal fees and expenses, to one (1) outside
counsel to the Administrative Agent and the Lenders, taken as a whole (and, in
the case of an actual or perceived conflict of interest, an additional counsel
to all such similarly situated affected parties)) in connection with the
enforcement of the Loan Documents.
(ii) The Borrower shall pay or reimburse all reasonable fees and reasonable
expenses of the Administrative Agent and the Appraisers incurred in connection
with the Administrative Agent’s (x) periodic appraisals and (y) other monitoring
of Pool Assets as allowed hereunder.
(iii) All payments or reimbursements pursuant to the foregoing clauses (a)(i)
and (ii) shall be paid within thirty (30) days of written demand together with
back-up documentation supporting such reimbursement request.
(b) The Borrower shall indemnify each Agent and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (limited in the case
of legal fees and expenses, to one (1) outside counsel to all Indemnitees, taken
as a whole (and, in the case of an actual or perceived conflict of interest, an
additional counsel to all such similarly situated affected Indemnitees))
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Term Loan
or the use of the proceeds therefrom, (iii) in connection with clauses (i) and
(ii) above, any Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any
68
#10384414v15 

--------------------------------------------------------------------------------



of its Subsidiaries, or any Environmental Liability related to or asserted
against the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and whether or not the
same are brought by the Borrower, its equity holders, affiliates or creditors or
any other Person; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to (x) have resulted from the material breach of the
obligations of such Indemnitee under the Loan Documents or the gross negligence
or willful misconduct of such Indemnitee or (y) arise from disputes solely among
the Indemnitees (other than any dispute involving claims against any Person in
its capacity as an Agent or similar role hereunder) that do not involve an act
or omission by the Borrower or any of its Subsidiaries. For the avoidance of
doubt, no Indemnitee shall be liable for any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent any such damages are found by a final non-appealable judgment of a court
of competent jurisdiction to arise from the gross negligence or willful
misconduct of such Indemnitee. This Section 10.04(b) shall not apply with
respect to Taxes other than Taxes that represent losses or damages arising from
any non-Tax claim.
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section
10.04, each Lender severally agrees to pay to the Administrative Agent such
portion of the unpaid amount equal to such Lender’s Aggregate Exposure
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent in its capacity
as such.
(d) To the extent permitted by applicable law, neither the Borrower nor any
Indemnitee shall have any liability for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Term Loan or the use of
the proceeds thereof (other than in respect of such damages incurred or paid by
an Indemnitee to a third party).
SECTION 10.05. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York sitting in New York County, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall, to the extent permitted by law, be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying
69
#10384414v15 

--------------------------------------------------------------------------------



of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any court referred to in paragraph (b) of this Section 10.05. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 10.06. No Waiver. No failure on the part of the Administrative Agent or
any of the Lenders to exercise, and no delay in exercising, any right, power or
remedy hereunder or any of the other Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
SECTION 10.07. Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.
SECTION 10.08. Amendments, etc.
(a) Except as set forth in Sections 2.09, Section 2.23 and 5.10 or as otherwise
set forth in this Agreement, no modification, amendment or waiver of any
provision of this Agreement or any Mortgage, and no consent to any departure by
the Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Required Lenders (or signed by the Administrative
Agent with the consent of the Required Lenders), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given; provided, however, that no such modification or amendment shall without
the prior written consent of:
(i) each Lender directly and adversely affected thereby (A) increase the Delayed
Draw Term Loan Commitment of any Lender or extend the Delayed Draw Commitment
Period (it being understood that a waiver of an Event of Default shall not
constitute an increase in or extension of the termination date of the Delayed
Draw Term Loan Commitment of a Lender), or (B) reduce the principal amount of
any Term Loan or the rate of interest payable thereon (provided that only the
consent of the Required Lenders shall be necessary for a waiver of default
interest referred to in Section 2.08), or extend any date for the payment of
principal, interest or Fees hereunder or reduce any Fees payable hereunder or
extend the final maturity of the Borrower’s obligations hereunder or (B) amend,
modify or waive any provision of Sections 2.17(b) or (e); and
(ii) all of the Lenders (A) amend or modify any provision of this Agreement
which provides for the unanimous consent or approval of the Lenders or (B) amend
this Section 10.08 that has the effect of changing the number or percentage of
Lenders that must approve any modification, amendment, waiver or consent or
modify the percentage of the Lenders required in the definition of Required
Lenders or (C) release all or substantially all of the Liens granted to the
Administrative Agent for the benefit of the Secured Parties hereunder or under
any other Loan Document (except to the extent contemplated by Section 5.10(b) on
the date hereof).
70
#10384414v15 

--------------------------------------------------------------------------------



provided further, that any Mortgage may be amended, supplemented or otherwise
modified with the consent of the Borrower and the Administrative Agent (i) to
add assets (or categories of assets) to the Pool Assets covered by such Loan
Document, as contemplated by clause (c) of the definition of Additional Pool
Assets set forth in Section 1.01 hereof or (ii) to remove any asset or type or
category of asset (including after-acquired assets of that type or category)
from the Pool Assets covered by such Loan Document to the extent the release
thereof is permitted by Section 5.10(b).
(b) No such amendment or modification shall adversely affect the rights and
obligations of the Administrative Agent hereunder without its prior written
consent.
(c) No notice to or demand on the Borrower shall entitle the Borrower to any
other or further notice or demand in the same, similar or other circumstances.
Each assignee under Section 10.02(b) shall be bound by any amendment,
modification, waiver, or consent authorized as provided herein, and any consent
by a Lender shall bind any Person subsequently acquiring an interest on the Term
Loans held by such Lender. No amendment to this Agreement shall be effective
against the Borrower unless signed by the Borrower.
(d) Notwithstanding anything to the contrary contained in Section 10.08(a),
(i) in the event that the Borrower requests that this Agreement be modified or
amended in a manner which would require the unanimous consent of all of the
Lenders or the consent of all Lenders directly and adversely affected thereby
and, in each case, such modification or amendment is agreed to by the Required
Lenders, then the Borrower may replace any non-consenting Lender in accordance
with Section 10.02; provided that such amendment or modification can be effected
as a result of the assignment contemplated by such Section (together with all
other such assignments required by the Borrower to be made pursuant to this
clause (i)); (ii) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Delayed
Draw Term Loan Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that the Delayed Draw
Term Loans and the outstanding Term Loans held or deemed held by any Defaulting
Lender shall be excluded for a vote of the Lenders hereunder requiring any
consent of the Lenders), (iii) notwithstanding anything to the contrary herein,
any Extension Agreement effected in accordance with Section 2.22 may be made
without the consent of the Required Lenders and (iv) if the Administrative Agent
and the Borrower shall have jointly identified any ambiguity, mistake,
typographical error or other obvious error or any error or omission of a
technical or immaterial nature in any provision of the Loan Documents (including
the exhibits and schedules thereto), then the Administrative Agent and the
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document.
(e) In addition, notwithstanding anything to the contrary contained in Section
10.08(a), this Agreement and, as appropriate, the other Loan Documents, may be
amended with the written consent of the Administrative Agent (not to be
unreasonably withheld or delayed), the Borrower and the lenders providing the
relevant Replacement Term Loans (as defined below) as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower (x) to permit the refinancing, replacement or modification of all
outstanding Term Loans (“Refinanced Term Loans”) with a replacement term loan
tranche (“Replacement Term Loans”) hereunder (any such amendment, a “Refinancing
Amendment”) and (y) to include appropriately the Lenders holding such credit
facilities in any determination of Required Lenders; provided that (i) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinanced Term Loans, (ii) the Applicable
Margins for such Replacement Term Loans shall not be higher than the Applicable
Margins for such Refinanced Term Loans, (iii) the Weighted Average Life to
Maturity of such
71
#10384414v15 

--------------------------------------------------------------------------------



Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans) and (iv) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest Term Loan Maturity Date in effect immediately prior to such
refinancing. The effectiveness of (and the borrowing under) any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 4.01(f) (other than the representations and
warranties set forth in Sections 3.04(b) and 3.06(a)) and 4.01(g) (it being
understood that all references to the making or borrowing of Term Loans or
similar language in such Section 4.01 shall be deemed to refer to the effective
date of such Refinancing Amendment) and such other conditions as the parties
thereto shall agree.
(f) In addition, notwithstanding anything to the contrary contained in Section
10.08, the Borrower may from time to time deliver to the Administrative Agent an
updated Schedule 6.05 to replace the then-existing Schedule 6.05 in connection
with (x) any disposition, transfer or removal by the Borrower or any Subsidiary
of the Borrower of any Pool Asset pursuant to Section 6.05 or (y) any
designation of Additional Pool Assets as Pool Assets as contemplated by the
definition of Additional Pool Assets set forth in Section 1.01 hereof.
SECTION 10.09. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 10.10. Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.
SECTION 10.11. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Term
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Term Loan or any other amount payable under this Agreement is outstanding. The
provisions of Sections 2.14, 2.15, 2.16 and 10.04 and Section 8 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Term Loans or the
termination of this Agreement or any provision hereof.
SECTION 10.12. Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have
72
#10384414v15 

--------------------------------------------------------------------------------



received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic .pdf copy shall be effective as delivery of
a manually executed counterpart of this Agreement.
SECTION 10.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.
SECTION 10.14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 10.15. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower, its stockholders
and/or its affiliates. The Borrower agrees that nothing in the Loan Documents or
otherwise related to the Transactions will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and the Borrower, its stockholders or its affiliates,
on the other hand. The parties hereto acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower and its
Subsidiaries, on the other hand, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise the
Borrower, its stockholders or its affiliates on other matters) or any other
obligation to the Borrower except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of the Borrower, its management, stockholders, affiliates,
creditors or any other Person. The Borrower acknowledges and agrees that the
Borrower has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Borrower, in connection with such transaction or the process leading thereto.
SECTION 10.16. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement,
73
#10384414v15 

--------------------------------------------------------------------------------



arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Affected Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write down and conversion powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write down and conversion powers of the applicable Resolution
Authority.
SECTION 10.17. Registrations with International Registry. Each of the parties
hereto (i) consents to the registrations with the International Registry of the
International Interest constituted by any Mortgage, and (ii) covenants and
agrees that it will take all such action reasonably requested by Borrower or
Administrative Agent in order to make any registrations with the International
Registry, including without limitation establishing a valid and existing account
with the International Registry and appointing an Administrator and/or a
Professional User reasonably acceptable to the Administrative Agent to make
registrations with respect to the Pool Assets and providing consents to any
registration as may be contemplated by the Loan Documents.
[Remainder of Page Intentionally Left Blank]
74
#10384414v15 


--------------------------------------------------------------------------------



•IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.
BORROWER:
DELTA AIR LINES, INC., a Delaware corporation
By:      
Name:
Title:


[Signature Page to Delta Credit Agreement – 364-Day Term Loan Facility]



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender
By:      
Name:
Title:


[Signature Page to Delta Credit Agreement – 364-Day Term Loan Facility]



--------------------------------------------------------------------------------





[l],
as a Lender




By:      
Name:
Title:
[for Lenders requiring two signature blocks]
By:      
Name:
Title:


[Signature Page to Delta Credit Agreement – 364-Day Term Loan Facility]

